Exhibit 10.5

Shareholders Agreement

Execution Version

24 June 2008

 

 

DATED JUNE 24, 2008

SHAREHOLDERS AGREEMENT

Relating to Qatar Securities Market



--------------------------------------------------------------------------------

Shareholders Agreement

Execution Version

24 June 2008

TABLE OF CONTENTS

 

1    DEFINITIONS AND INTERPRETATION    2 2    EFFECTIVENESS AND COMING INTO
FORCE    11 3    STRATEGY AND SCOPE OF BUSINESS    17 4    FINANCIAL TERMS AND
FUNDING OF THE COMPANY    18 5    DIVIDEND POLICY    21 6    REPRESENTATIONS AND
WARRANTIES    21 7    AFFIRMATIVE COVENANTS    22 8    CORPORATE GOVERNANCE   
26 9    PRE-EMPTION RIGHTS, OBLIGATIONS AND TRANSFER RESTRICTIONS (GENERALLY)   
40 10    INITIAL PUBLIC OFFERING    41 11    TRANSFER RIGHTS, OBLIGATIONS &
RESTRICTIONS    42 12    BUY-OUT AND CALL OPTION RIGHTS    48 13    SUSPENSION
OF REPORTING RIGHTS    53 14    CONFIDENTIALITY    54 15    MISCELLANEOUS    56
16    GOVERNING LAW AND DISPUTE RESOLUTION    61

 

i



--------------------------------------------------------------------------------

Shareholders Agreement

Execution Version

24 June 2008

 

ii



--------------------------------------------------------------------------------

Shareholders Agreement

Execution Version

24 June 2008

LIST OF EXHIBITS

 

Exhibit (A)   Original DSM Business Plan Exhibit (B)   Notice Details Exhibit
(C)   Subscription Term Sheet Exhibit (D)   IT Term Sheet Exhibit (E)   Services
Term Sheet

 

iii



--------------------------------------------------------------------------------

Shareholders Agreement

Execution Version

23 June 2008

THIS AGREEMENT (this “Agreement”) is made this June 24, 2008 (the “Signing
Date”) by and between:

 

(1)

Qatar Investment Authority (“QIA”), a Qatar governmental authority, established
pursuant to Emiri Resolution No. 22 of 2005, and having a place of business at
6th Floor, Qtel Tower, PO Box 23224, Doha, State of Qatar, herein represented by
Dr. Hussain Al-Abdulla in his capacity as a Board Member; and

 

(2) NYSE EURONEXT (“NYSE Euronext”), a Delaware corporation having its principal
executive office at 11 Wall Street, New York, New York 10005 herein represented
by Duncan L. Niederauer in his capacity as Chief Executive Officer and Director
and by Jean-François Théodore in his capacity as Deputy Chief Executive Officer.

WHEREAS:

 

(A) The State of Qatar is currently running an exchange under the name “Doha
Securities Market” (“DSM”) which shall be merged into or contributed to a new
Company (as defined hereafter) owned by QIA;

 

(B) QIA and NYSE Euronext are planning a global strategic relationship regarding
the cash equities market (the “QSM”) and the development of the derivatives
market (“QDM”) in Doha, Qatar, in an effort to modernize the financial market in
Doha;

 

(C) on the date hereof, QIA is committed to organize by transferring DSM to the
newly formed company (the “Company”), and be a shareholder of the Company, and
NYSE Euronext is committed to subscribe to and acquire shares of the Company, in
each case, on the terms and conditions specified in a subscription agreement;

 

(D) the parties have established a term sheet for a subscription agreement (the
“Subscription Term Sheet”), which is attached as Exhibit (C) to this Agreement,
under which as part of the strategic relationship, it is contemplated that NYSE
Euronext shall acquire by way of subscription shares representing 25% of the
outstanding share capital of the Company (as defined hereafter), a company
running the QSM and QDM in Doha, so that as of the Effective Date (as defined
herein), seventy-five percent (75%) of the outstanding shares of the Company
will be owned by QIA and twenty-five percent (25%) of the outstanding shares of
the Company will be owned by NYSE Euronext;

 

(E) the parties have established heads of terms with respect to the Technology
Agreement (as defined herein) (the “IT Term Sheet”), which are attached as
Exhibit (D) to this Agreement,

 

(F) the parties have established heads of terms with respect to the Services
Agreement (the “Services Term Sheet”), which are attached as Exhibit (E) to this
Agreement,

 

(G) whereas QIA and NYSE Euronext have agreed to negotiate in good faith and to
enter into a definitive Subscription Agreement (hereafter “Subscription
Agreement”), Technology Agreement



--------------------------------------------------------------------------------

   (hereafter “Technology Agreement”) and Services Agreement (hereafter
“Services Agreement”), prepared in accordance with, respectively, the
Subscription Term Sheet, the IT Term Sheet and the Services Term Sheet.

 

(H) The Shareholders share a common objective to manage the Company in such a
way that it contributes to the development of financial markets in Qatar and it
maximises the value of their shareholdings in the Company.

 

(I) In view of the foregoing, and with the intention of protecting each of the
Shareholders’ respective investments in the Company, the Parties have agreed to
enter into this Agreement in order to, inter alia:

 

  (i) provide a framework for the management and corporate governance of the
Company;

 

  (ii) provide for nomination rights in respect of the Company;

 

  (iii) provide for restrictions on the transfer of shares as well as set out
the terms and conditions by which to carry out any sale of their shareholdings
in the Company; and

 

  (iv) provide a framework for the management of the Company.

NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES AND MUTUAL COVENANTS
CONTAINED IN THIS AGREEMENT, THE PARTIES AGREE TO BE LEGALLY BOUND AS FOLLOWS:

 

1 DEFINITIONS AND INTERPRETATION

 

  1.1 Definitions

In this Agreement the following expressions shall, unless the context otherwise
requires or it is otherwise provided, have the following meanings:

“Affiliate” means, (a) in relation to a person, any other person which directly
or indirectly controls (as defined in Clause 1.2.6), is controlled by, or is
controlled by the same person as, such entity;

(b) without limiting clause (a) as it applies to QIA, in relation to QIA (i) the
State of Qatar and any person in which QIA, the State of Qatar or a Government
Corporation now or hereafter owns or controls, directly or indirectly 50% or
more of the shareholding entitled to vote in the election of directors or
otherwise controls or (ii) a Government Corporation.

“Agreement” means this Agreement;

“Annual Budget” has the meaning as ascribed to it in Clause 4.1.1;

“Board” means the board of directors of the Company;

“Board Supermajority Issues” has the meaning ascribed to it in Clause 8.6.3;

“Bona Fide Third Party” means one or more independent third parties that is/are
not:

 

2



--------------------------------------------------------------------------------

(i) a competitor of NYSE Euronext (as determined in the reasonable opinion of
NYSE Euronext) or of one of its Affiliates; and/or

(ii) a competitor of the Company or of one of its Subsidiaries in the GCC
Countries;

“Business” shall mean the ownership and operation of the DSM in Doha, Qatar,
including the infrastructure clearing and settlement with respect thereto;

“Business Day” means a day, other than a Friday, Saturday or a Sunday, when
banks are open for business in Paris (France), New York (United States of
America) and Doha (Qatar);

“Business Plan” has the meaning as ascribed to it in Clause 4.1.2;

“Buy-Out Right” has the meaning as ascribed to it in Clause 12.1;

“Buy-Out Right Completion Date” has the meaning as ascribed to it in Clause
12.1.2;

“Buy-Out Right Exercise Notice” has the meaning as ascribed to it in Clause
12.1.2;

“Buy-Out Shares” has the meaning as ascribed to it in Clause 12.1;

“Call Right” has the meaning ascribed to it in Clause 12.2;

“Call Right Completion Date” has the meaning ascribed to it in Clause 12.2.2;

“Call Right Exercise Notice” has the meaning ascribed to it in Clause 12.2.2;

“Call Shares” has the meaning ascribed to it in Clause 12.2;

“Cash Equities Exchange” means the business, assets and liabilities of the
Qatari based exchange owned and operated by the Company (directly or indirectly
through one or more Subsidiaries) for the listing, trading, buying and selling
of cash equity securities;

“Cash Equities Subsidiary” means any Subsidiary of the Company that may be the
direct owner of the Cash Equities Exchange;

“CEO” means the Chief Executive Officer of the Company;

“CFO” means the Chief Financial Officer of the Company;

“Charter” means, in relation to any entity, its founding act, articles of
incorporation and by-laws, memorandum and articles of association, statute,
constitutive act, or similar instrument of such entity, as amended and currently
in full force and effect;

“Closing” means the closing of the transaction contemplated herein as described
in Clause 2.8;

“College of Regulators” means the College of Euronext Regulators involved in the
regulation of Euronext NV and the Euronext markets, namely the Authority for the
Financial Markets (Netherlands), the Autorite des Marches Financiers (France),
the Banking and Insurance Commission (Belgium), the Comissao do Mercado de
Valores Mobiliarios (Portugal) and the Financial Services Authority (United
Kingdom);

 

3



--------------------------------------------------------------------------------

“Company Joinder” has the meaning ascribed to it in Clause 2.5;

“Competitive Activity” has the meaning ascribed to it in Clause 7.5.2;

“Conditions” means the closing conditions as defined in Clause 2.7.1;

“Confidential Information” has the meaning ascribed to it in Clause 14.2.1;

“Derivatives Development Schedule” has the meaning ascribed to it in Clause
4.1.3;

“Derivatives Exchange” means the business, assets and liabilities of a Qatari
based exchange to be developed, owned and operated by the Company (directly or
indirectly through one or more Subsidiaries) for the listing, trading, buying
and selling of derivatives;

“Derivatives Exchange Subsidiary” means any Subsidiary of the Company that may
be the direct owner of the Derivatives Exchange;

“Drag Along Notice” has the meaning ascribed to it in Clause 11.2.2;

“Drag Along Right” has the meaning ascribed to it in Clause 11.2.1;

“Drag Along Sale” has the meaning ascribed to it in Clause 11.2.1;

“Drop Dead Date” has the meaning ascribed to in Clause 2.11;

“DSM” has the meaning set out in the Recitals;

“Effective Date” has the meaning ascribed to it in Clause 2.2;

“Encumbrance” means any lien, security interest, charge, pledge, mortgage,
option, encumbrance or any other restriction or right of any third party of any
kind or nature;

“Equity Investment” means, in relation to NYSE Euronext, the amount of Two
Hundred and Fifty Million Dollars (USD $250,000,000) and any such other
contribution which NYSE Euronext may have made to the equity capital of the
Company in accordance with this Agreement after Closing;

“Executive Managers” means the CEO, CFO and other officers of the Company as set
forth on Schedule A to the Services Term Sheet;

“Expert” means an internationally reputed independent investment banking firm or
an internationally reputed independent auditor firm with expertise in valuing,
selling, buying or providing financing with respect to companies engaged,
publicly or privately, in businesses similar to the business in which the
Company engages;

“Fair Market Value” means the fair market value finally determined in accordance
with Clause 12.1.5;

“First Refusal Notice” has the meaning ascribed to it in Clause 11.1.6;

“GCC Countries” means the States of Bahrain, Kuwait, Oman, Qatar, the United
Arab Emirates and Saudi Arabia;

 

4



--------------------------------------------------------------------------------

“Government Corporation” means, any entity established pursuant to the
provisions of any decree, enactment, resolution, rule or regulation that is
operated by or subject to the control of directions by the State of Qatar;

“IFRS” means the International Financial Reporting Standards elaborated by the
International Accounting Standards Committee;

“Independent Nominee” has the meaning ascribed to it in Clause 8.4.2;

“Insolvency Transfer Event” means, with respect to a Party an event such that a
Party (i) liquidates, dissolves, is declared insolvent by, or files for
bankruptcy or bankruptcy protection with, a governmental or judicial authority
having competent jurisdiction, (ii) applies for, consents to, or appoints, a
liquidating trustee, liquidator, receiver, conservator or similar functionary,
(iii) winds up its business or affairs, (iv) is subject to a decree or order for
relief in an involuntary case or proceeding before a governmental or judicial
authority having competent jurisdiction with respect to bankruptcy, insolvency,
reorganization or liquidation and such order or decree remains undischarged,
unstayed and in effect for a period of more than sixty (60) consecutive days,
(v) consents to the institution of bankruptcy, reorganization, insolvency or
liquidation proceedings against it, (vi) files a petition or answer or consent
seeking reorganization or relief under an applicable bankruptcy law, (vii) is
subject to a resolution passed by its equity holders or an order by a court or
governmental or judicial authority of competent jurisdiction with respect to any
of the foregoing or (viii) any equivalent or analogous event occurs in relation
to such Party under any applicable legal or regulatory regime to which such
Party is subject;

“IPO” means an initial public offering of the share capital of the Company or
any of its Subsidiaries (or any of their respective successors) directly or
indirectly holding the Cash Equities Exchange or the Derivatives Exchange,
registered or listed on the Cash Equities Exchange and/or any other
internationally recognized securities exchange;

“IT Term Sheet” has the meaning ascribed to in the Recitals;

“KPIs” means the key performance indicators as contained in the Business Plan;

“Material Adverse Change of Qatari Law” has the meaning ascribed to it in the
Special Arrangement to be entered into by the Parties prior to the Closing;

“Material Adverse Change of non-Qatari Law” has the meaning ascribed to it in
the Special Arrangement to be entered into by the Parties prior to the Closing;

“Maximum Tag-Along Portion” has the meaning ascribed to it in Clause 11.1.11;

“MENA Region” means the following countries in South Western Asia and North
Africa: Algeria, Bahrain, Djibouti, Egypt, Iran, Iraq, Israel, Jordan, Kuwait,
Lebanon, Libya, Morocco, Oman, the Palestinian Territories (West Bank and the
Gaza Strip), Qatar, Saudi Arabia, Syria, Tunisia, the United Arab Emirates and
Yemen;

 

5



--------------------------------------------------------------------------------

“Minority Protection Buy Out Right Notice” has the meaning ascribed to it in
Clause 16.2;

“Minority Protection Rights” has the meaning ascribed to it in Clause 9.4.2;

“Negative Deviation” has the meaning ascribed to it in Clause 7.1.1;

“Non-Compete” is the provision more fully described in Clause 7.5;

“Non-Selling Shareholder” has the meaning ascribed to it in Clause 11.1.7;

“NYSE Agreements” means the Services Agreement, Technology Agreement and any
other contract or agreement in effect from time to time pursuant to which NYSE
Euronext or an Affiliate thereof provides services to the Company;

“NYSE Nominee” has the meaning ascribed to it in Clause 8.4.1;

“Offer Period” has the meaning ascribed to it in Clause 11.1.7;

“Opening Balance Sheet” has the meaning ascribed to it in Clause 2.4;

“Original DSM Business Plan” means the Business Plan of the DSM covering the
period of 2008-2013 and attached hereto as Exhibit A;

“Parties” means (x) as of the Signing Date and prior to the execution of the
Company Joinder, the Shareholders, and (y) following the execution of the
Company Joinder, the Shareholders and the Company;

“Percentage Interest” means, with respect to a Shareholder as of any time of
determination, the ratio, expressed as a percentage, obtained by dividing
(x) the number of Shares held by such Shareholder and its Affiliates in
accordance with the terms of this Agreement (Numerator) by (y) the total number
of Shares outstanding (Denominator);

provided,

in the case of NYSE Euronext and its Affiliates

 

  (A) in the event the Numerator is reduced as a result of a Drag Along Right,
then the Denominator will be reduced by the number of Shares necessary so that
the Percentage Interest of NYSE Euronext and its Affiliates immediately after
the exercise of such Drag Along Right will equal the Percentage Interest of NYSE
Euronext and its Affiliates immediately before the exercise of such Drag Along
Right;

 

  (B) if the Denominator has increased as a result of an issuance of Shares and
NYSE Euronext and its Affiliates were not granted a pre-emption right in
relation to such issuance then NYSE Euronext and its Affiliates’ Percentage
Interest shall be calculated by dividing the Numerator by the Denominator
immediately before such issuance of Shares; provided, HOWEVER, if NYSE Euronext
and its Affiliates were granted a pre-emption right in relation to such issuance
and such right was not exercised, the Percentage Interest shall be calculated by
dividing the Numerator by the Denominator immediately following such issuance of
Shares;

 

6



--------------------------------------------------------------------------------

“Purchase Notice” has the meaning ascribed to it in Clause 11.1.7;

“Regulator” means the Qatar Financial Market Authority;

“QIA Nominee” has the meaning ascribed to it in Clause 8.4.1;

“QIA Selling Shareholder” has the meaning ascribed to it in Clause 11.1.9;

“Right of First Refusal” has the meaning ascribed to it in Clause 11.1.7;

“Sale Shares” has the meaning ascribed to it in Clause 11.1.6;

“Securities Exchange Activity” has the meaning ascribed to it in Clause 7.5.1;

“Selling Shareholder” has the meaning ascribed to it in Clause 11.1.6;

“Services Agreement” has the meaning ascribed to it in the Recitals;

“Services Term Sheet” has the meaning ascribed to it in the Recitals;

“Shareholder” means (x) as of the Signing Date, QIA and NYSE Euronext, and
(y) from and after the Effective Date, any person holding Shares who becomes, or
is required to become, party to this Agreement in accordance with the terms
hereof for so long as such person holds Shares;

“Shareholder CEO’s” has the meaning ascribed to it in Clause 16.2;

“Shareholder CEO Resolution Period” has the meaning ascribed to it in Clause
16.2;

“Shareholder Meeting” means the general assembly of shareholders of the Company;

“Shareholder Nominee” has the meaning ascribed to it in Clause 8.4.1;

“Shareholder Supermajority Issues” has the meaning ascribed to it in Clause
8.1.3;

“Shareholders Committee” has the meaning ascribed to it in Clause 16.2;

“Shares” means all of the shares of capital stock of the Company that are issued
and outstanding from time to time;

“Signing Date” has the meaning ascribed to it in the preamble;

“Special Arrangement” means an agreement to be entered into by the Parties prior
to Closing regarding certain special arrangements in the event of the
extraterritorial application of certain laws and regulations to the Parties in
connection with the relationship of the Parties pursuant to this Agreement;

“Special Investor Transaction” has the meaning ascribed to it in Clause 9.4;

“Subscription Term Sheet” has the meaning ascribed to it in the Recitals;

“Subscription Agreement” has the meaning ascribed to it in the Recitals;

“Supermajority Issue” has the meaning ascribed to it in Clause 16.2;

 

7



--------------------------------------------------------------------------------

“Tag-Along Exercise Notice” has the meaning ascribed to it in Clause 11.1.10;

“Tag-Along Right” has the meaning ascribed to it in Clause 11.1.10;

“Tag-Along Sale” has the meaning ascribed to it in Clause 11.1.9;

“Tag-Along Sale Notice” has the meaning ascribed to it in Clause 11.1.9;

“Tag-Along Shareholder” has the meaning ascribed to it in Clause 11.1.10;

“Technology Agreement” has the meaning ascribed to it in the Recitals;

“Transferee Terms” has the meaning ascribed to it in Clause 11.1.9.

 

8



--------------------------------------------------------------------------------

  1.2 Interpretation

In this Agreement, unless the context otherwise requires:

 

  1.2.1 words denoting persons include natural persons, corporations,
partnerships, trusts, companies, associations, organisations, trusts,
governmental authorities and other legal entities;

 

  1.2.2 a reference to a specified Article, Section, Clause, Sub-Clause or
Exhibit shall be construed as a reference to that specified Article, Section,
Clause, Sub-Clause of or Exhibit to this Agreement;

 

  1.2.3 a reference to an agreement shall be construed as a reference to that
agreement as it may be amended, varied, supplemented or assigned from time to
time;

 

  1.2.4 the headings and sub-headings are inserted for convenience of reference
only and shall not affect the interpretation of this Agreement;

 

  1.2.5 references herein to a Party using its “reasonable efforts” or similar
obligations shall be construed to require a Party to act in accordance with the
standards of a reasonable and prudent person in its position, acting properly in
that person’s interests, and doing what is commercially practicable and
incurring such expenditure as is commercially reasonable in such circumstances
and, for the avoidance of doubt, shall not be construed to require a Party to do
or cause to be done anything outside of its control or legal power;

 

  1.2.6 any person shall be regarded as “controlled” by another person if that
latter person owns legally or beneficially more than fifty percent (50%) of the
outstanding voting rights in the former person, or has the right to appoint the
majority of members of the administrative board, management board, Board, board
of directors or other similar governing body, in each case having the power to
direct the business, management and affairs of the former person;

 

  1.2.7 any person shall be regarded as the “Subsidiary” of another person if
that latter person is controlled, directly or indirectly through one or more
Subsidiaries, by the former person;

 

  1.2.8 references herein to “the best knowledge” of a Party shall be construed
to mean to the best knowledge of that person or the members of the Board (or the
board of directors, or other equivalent management body if such person does not
have a Board) of such person, in each case after having made diligent inquiries
of such person’s management board; and

 

  1.2.9 references to “Transfer” herein, including in Clause 9 (Transfer Rights,
Obligations and Restrictions (Generally)), and Clause 11 (Transfer Rights,
Obligations and Restrictions), when used as a noun, means any direct or indirect
(including by change in control, direct or indirect sale or transfer of

 

9



--------------------------------------------------------------------------------

     equity but for the avoidance of doubt, not any change of control
intervening on the level above the shareholders of the Shareholders, merger,
consolidation, amalgamation, reorganization or other similar plan or scheme,
contributions in kind, share swaps, transfers in trust, transfer of trusteeship
or similar measures, or by operation of law, in each case with respect to any
person or any person directly or indirectly controlling such first person)
assignment, transfer, sale, pledge (excluding pledges solely made to third party
lenders as security for financing, but, for the avoidance of doubt, including
any transfer or assignment resulting from foreclosure of any such pledge),
alienation, hypothecation or other disposition or encumbrance; and, when used as
a verb, means to directly or indirectly (including by change in control, direct
or indirect sale or transfer of equity but for the avoidance of doubt, not any
change of control intervening on the level above the shareholders of the
Shareholders, merger, consolidation, amalgamation, reorganization or other
similar plan or scheme, contributions in kind, share swaps, transfers to trust,
transfer of trusteeship or similar measures, or by operation of law, in each
case with respect to any person or any person directly or indirectly controlling
such first person) assign, transfer, sell, pledge (excluding pledges solely made
to third party lenders as security for financing, but, for the avoidance of
doubt, including any transfer or assignment resulting from foreclosure of any
such pledge), alienate, hypothecate or otherwise dispose of or encumber;

 

  1.2.10 The words “include,” “includes,” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

  1.2.11 Words defined in the singular shall include the plural, and vice versa,
and the meanings of defined terms shall apply to the correlative forms of such
terms;

 

  1.2.12 A reference to a statute or statutory provision is a reference to it as
it is in force for the time being, taking account of any amendment, extension or
re-enactment and includes any subordinate legislation for the time being in
force made under it;

 

  1.2.13 The word “or” has the inclusive meaning represented by the phrase
“and/or” unless the context otherwise requires;

 

  1.2.14 Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

  1.2.15 Any obligation of a Party hereunder includes an obligation of such
Party to use reasonable efforts to take, or cause to be taken, all actions to
do, or cause to be done, all things necessary, proper or advisable to fulfill
such obligation; and

 

  1.2.16 Any reference to dollars, USD or $ shall mean United States dollars and
unless specified otherwise, all references to currency shall be deemed to refer
to United States dollars.

 

10



--------------------------------------------------------------------------------

2 EFFECTIVENESS AND COMING INTO FORCE

 

  2.1 Effectiveness as of the Signing Date

 

  2.1.1 As of the Signing Date until the Effective Date and fulfilment (or
express waiver in accordance with this Agreement) of the Conditions, this
Agreement shall only come into full force and effect and become binding upon the
Parties in relation to (and only in relation to) Clause 1 (Definitions and
Interpretation), this Clause 2 (Effectiveness and Coming into Force), Clause
4.1.3, Clause 7.3 (Taxation); Clause 7.5 (Non-Compete); Clause 14
(Confidentiality), Clause 15.1 (Notices), Clause 15.13 (Costs and Expenses) and
Clause 16 (Governing Law and Dispute Resolution).

 

  2.1.2 Each Party shall use its respective reasonable efforts to take, or cause
to be taken, all action to do, or cause to be done, and to assist and co-operate
with the other Party in doing, all things necessary, proper or advisable
(including without limitation voting) to fulfil the Conditions.

 

  2.2 Conditions Precedent to Effectiveness of Entire Agreement

All of the remaining terms and conditions of this Agreement shall come into full
force and effect and become binding upon the Parties immediately upon the
Closing (“Effective Date”).

 

  2.3 Reserved

 

  2.4 Formation and Organization of the Company

QIA undertakes: (a) to organize the Company prior to Closing as an “Article 68
Company” with Articles of Association, which shall not contain provisions that
contradict the terms of this Agreement; (b) to contribute or cause to be
contributed in kind the Business of DSM to the Company or otherwise cause the
Company to own such business and (c) to provide (i) an interim balance sheet of
the Company as of the end of the month following the transfer of such Business
to the Company, which has been reviewed by the Company’s auditors (the “Opening
Balance Sheet”) and (ii) a profit and loss statement covering the period between
31st December 2007 and the date of the Opening Balance Sheet.

 

  2.5 Company Joinder

QIA shall undertake to cause the Company to execute a joinder to this Agreement
(the “Company Joinder”), agreeing to be bound in full with respect to its
obligations as a Party hereunder, as soon as reasonably practicable following
the formation of the Company in accordance with the Subscription Term Sheet, and
in any event on or prior to Effective Date.

 

11



--------------------------------------------------------------------------------

  2.6 Execution of Agreements

Prior to the Effective Date, the Parties shall negotiate in good faith to agree
to, execute and enter into a definitive Subscription Agreement, a definitive
Technology Agreement and a definitive Services Agreement as may be reasonably
necessary to fully implement and reflect the arrangements and understandings of
the Shareholders set forth in and contemplated by the Subscription Term Sheet,
IT Term Sheet and the Services Term Sheet as soon as reasonably practicable
following the formation of the Company. The Subscription Agreement, the IT
Agreement and the Services Agreement shall be executed concurrently.

 

  2.7 Closing conditions

 

  2.7.1 Conditions to Closing

 

  (a) The obligation of NYSE Euronext to invest in the Company and subscribe for
the Shares at Closing shall be subject to the satisfaction (or, in the case of
any Closing Condition which is lawfully capable of being waived, waiver by NYSE
Euronext by notice in writing given to QIA and the Company on behalf of NYSE
Euronext), of the conditions that on or prior to the Closing,

 

  (1) NYSE Euronext is in receipt of:

 

  (i) One original copy of the extract of the Commercial Register of the
Ministry of Economy and Commerce of Qatar for the Company;

 

  (ii) One original copy of the Company Joinder pursuant to Clause 2.4 herein;

 

  (iii) One original copy of each of the Services Agreement and the Technology
Agreement signed by an authorized officer of the Company;

 

  (iv) original copy of the Subscription Agreement signed by an authorized
officer of the Company and by an authorized officer of QIA;

 

  (v) a copy, certified by an officer of the Company, of a report and board
resolutions of the Company (in a form reasonably satisfactory to NYSE Euronext)
adopted by the Board of the Company describing and authorizing the execution,
delivery and performance of the Subscription Agreement and any other document
contemplated therein;

 

  (vi) the approval of the College of Regulators;

 

  (vii) originals copies of the Shareholders’ meeting resolution and/or the
Board meetings resolution of the Company held at the latest

 

12



--------------------------------------------------------------------------------

     on Closing (i) approving, authorizing and ratifying the issuance of shares
set out in the Subscription Term Sheet and the admittance of NYSE Euronext or
its Affiliate to sign the newly issued Shares upon Closing, (ii) modifying the
Articles of Association upon Closing, (iii) appointing NYSE Nominees to the
Board, and (iv) approving the entering into and execution of all agreements to
be signed by the Company at Closing or prior to as contemplated herein; and

 

  (viii) all necessary legal and regulatory authorisations and licenses for the
Company to run a cash and derivatives exchange in Qatar (including of the
Regulator), approval of the tax exemption as set out in Clause 7.3 by the
responsible authority and the authorization of the Ministry of Economy and
Commerce of Qatar Ministry of Justice of Qatar and the Ministry of Finance of
Qatar relating to the issuance of Shares under the Subscription Agreement.

(2) as of Closing, no change of Qatar law, no administrative or judicial
decision or judgment has been made prohibiting or postponing the transactions
contemplated by the Subscription Agreement or imposing conditions for their
realization which are inconsistent with the terms and conditions of the
Subscription Term Sheet or the Subscription Agreement or which would materially
and adversely affect the transactions contemplated herein.

(3) as of Closing, QIA shall have materially complied with its obligations
hereunder and under the Subscription Agreement, including but not limited to any
representations and warranties of QIA.

(4) QIA shall have entered into a binding Special Arrangement concerning
mitigation of any Material Adverse Change to Qatari Law.

 

  (b) The obligation of QIA to cause the Company to issue the Shares to NYSE
Euronext (or its Affiliate) at Closing and consummate the other transactions
contemplated hereby shall be subject to the satisfaction (or, in the case of any
Closing Condition which is lawfully capable of being waived, waiver by QIA by
notice in writing given to NYSE Euronext on behalf of QIA), of the condition
that on or prior to the Closing,

(1) QIA is in receipt of:

(i) One original copy of each of the Services Agreement and the Technology
Agreement signed by the authorized Executive Manager of the AEMS or another
Affiliate of NYSE Euronext reasonably acceptable to QIA;

 

13



--------------------------------------------------------------------------------

(ii) One original copy of the Subscription Agreement signed by an authorized
officer of NYSE Euronext;

(iii) a copy, certified by an authorized officer of NYSE Euronext, of a report
and board resolutions of the NYSE Euronext (in a form reasonably satisfactory to
QIA) adopted by the Board of NYSE Euronext describing and authorizing the
execution, delivery and performance of the Subscription Agreement and any other
document contemplated therein; and

(iv) a legal opinion reasonably satisfactory to QIA concerning the
extraterritorial application of non-Qatari Law to QIA, the Company, its business
and its Subsidiaries as of the date of the opinion and regarding the
enforceability and efficacy of the Special Arrangement concerning mitigation of
any Material Adverse Change to non-Qatari Law.

(2) No change of non-Qatari law, no administrative or judicial decision or
judgment has been made prohibiting or postponing the transactions contemplated
by the Subscription Agreement or imposing conditions for their realization which
are inconsistent with the terms and conditions of the Subscription Term Sheet or
the Subscription Agreement or which would materially and adversely affect the
transactions contemplated herein

(3) NYSE Euronext shall have materially complied with all its obligations
hereunder and under the Subscription Agreement, including but not limited to any
representations and warranties of NYSE Euronext.

(4) NYSE Euronext shall have entered into a binding Special Arrangement
concerning mitigation of any Material Adverse Change to non-Qatari Law.

 

  2.8 Actions at Closing

 

 

2.8.1

The Closing shall be held at the offices of one of the Parties (as the Parties
shall agree), or at such other location as shall be mutually agreed by the
Parties, at 11:00 a.m. on the date when all of the Conditions in Clause 2.7 have
been validly satisfied or waived, which the Parties shall use reasonable efforts
to cause to take place on or around 31st October 2008, or at such other time,
date and place as the Parties may mutually agree in writing.

 

14



--------------------------------------------------------------------------------

  2.8.2 On Closing all actions shall occur to complete the investment in the
share capital of the Company as set out in the Subscription Agreement.

 

  2.9 Covenants of QIA between the Signing Date and the Effective Date

 

  2.9.1 QIA and, following execution of the Company Joinder, the Company,
undertake to NYSE Euronext to procure that between the Signing Date and the
Effective Date:

 

  (i) DSM and/or the Company shall carry on its Business substantially in the
ordinary course and in a manner consistent with past practice and in accordance
with the Original DSM Business Plan

 

  (ii) NYSE Euronext will be kept fully and regularly informed of the progress
of the DSM and Company and will be notified promptly of any event which
significantly affects the assets and liabilities, business, profitability or
prospects of the Company.

 

  2.9.2 Without prejudice to the generality of Clause 2.9.1, QIA undertakes to
use reasonable efforts to procure that between the Signing Date and the
Effective Date, except as contemplated by this Agreement, the IT Term Sheet, the
Subscription Term Sheet or the Services Term Sheet, the Company shall not,
outside the ordinary course of business consistent with past practice, without
the prior written authorization of NYSE Euronext:

 

  (i) sell or otherwise dispose of any of its material assets;

 

  (ii) create or permit to be created any Encumbrance on any of its material
assets or agree to do so;

 

  (iii) vary or agree to a variation of the terms or conditions of any material
contract or agreement to which it is a party;

 

  (iv) vote in favor of, make or pay any dividends or proceed to any cash
distribution of the Company;

 

  (v) materially alter the nature or scope of the Business;

 

  (vi) take or agree to take any loans, borrowings or other form of funding or
financial facility or assistance;

 

  (vii) waive, cancel or write off any rights, claims, accounts receivable or
any amount payable to the Company relating to the Business except in the
ordinary course of business; and

 

15



--------------------------------------------------------------------------------

  (viii) enter into any agreements, covenants or contracts for an amount
exceeding five hundred thousand US Dollars ($500,000) individually or in the
aggregate, other than the purchase of the material necessary to proceed to the
installation of the pilot, as anticipated in the Business Plan.

 

  2.9.3 Each of the Shareholders shall forthwith disclose in writing to the
other Shareholder any matter or event which may arise, or become known to such
Shareholder after due and careful enquiry, which the such Shareholder is hereby
required to make, after the date of the Subscription Agreement and before the
Closing which is inconsistent with any of the representations and warranties set
out in the Subscription Agreement or which may make any of them inaccurate or
misleading when they were given at any and all times from the date of the
Subscription Agreement until the Effective Date or which is required to be known
to the other Shareholder in accordance with the terms hereof.

 

  2.10 Subscription by Affiliate

 

  2.10.1 It is agreed between the Parties that NYSE Euronext shall have the
right to have the Shares to be issued at Closing subscribed to by a wholly-owned
Affiliate; provided, that any such issuance shall be subject to the restrictions
set forth in 11.1 with respect to Transfers as if such issuance was a Transfer.
In such case, such Affiliate shall enter into this Agreement and the
Subscription Agreement and be transferred all the rights and obligations of NYSE
Euronext arising hereof and NYSE Euronext shall issue a full and unconditional
guarantee of the fulfilment of all the obligations of such Affiliate hereunder
and under the Subscription Agreement in form and substance reasonably
satisfactory to QIA.

 

  2.11 Drop Dead Date

 

  2.11.1 In the event that Closing shall not have occurred on or before the
31st December 2008 provided that such date had not been postponed by a written
agreement of the Parties (such specified or postponed date, the “Drop Dead
Date”), either Party shall be entitled to rescind this Agreement upon written
notice to the other Party, provided that such right of rescission shall not be
available to any Party whose default has caused the Closing not to occur prior
to the Drop Dead Date. Upon rescission, the obligations of the Parties arising
from the Subscription Term Sheet, the IT Term Sheet and the Services Term Sheet
or the respective agreements to be entered thereunder shall be deemed to be also
validly terminated.

 

  2.11.2 Default under this Clause 2.11 shall mean with respect to either Party,
any breach by gross negligence or willful misconduct of an obligation or
covenant set out in Clause 2 of this Agreement.

 

16



--------------------------------------------------------------------------------

  2.11.3 In case of rescission of this Agreement under this Clause 2.11, the
defaulting Party shall be obligated to pay to the other Party an amount in US$
equal to the costs and expenses incurred by the other Party arising from or
relating to the transaction contemplated by this Agreement.

 

3 STRATEGY AND SCOPE OF BUSINESS

 

  3.1 General Strategy

The Parties acknowledge and agree that their common objective is to make of
Doha’s Securities and Derivatives markets international financial markets, and
contribute to the Company becoming a leader in the GCC region.

 

  3.2 Business of the Company

 

  3.2.1 The business of the Company shall be the ownership (directly or
indirectly), promotion, support, development and operation of the Cash Equities
Exchange and Derivatives Exchange. The implementation and development of the
Derivatives Exchange is one of the priorities of the Company and the
Shareholders. It shall be based on technology to be provided by NYSE Euronext or
its Affiliates in accordance with the terms of the Technology Agreement.

 

  3.2.2 The Company shall own the Cash Equities Exchange directly or if so
expressly approved by the Parties or upon Effective Date by the Board voting
with the supermajority in accordance with Clause 8.6.3 through a Cash Equities
Exchange Subsidiary and shall own the Derivatives Exchange through the
Derivatives Exchange Subsidiary (unless expressly otherwise approved by the
Parties or upon the Effective Date by the Board voting with the supermajority in
accordance with Clause 8.6.3), each of which in case of the setting up of such
Subsidiary shall (a) be a separate and distinct person from the other, (b) have
separate and distinct boards of directors or similar governing bodies (it being
understood and agreed that the members of such boards of directors and governing
bodies may be identical or overlap) and (c) have separate and distinct full
time, dedicated teams of operational officers and personnel from those of the
other, whose duties shall include the preparation and development of annual
budgets and five-year business plans for the respective businesses to be
submitted to the Executive Managers in connection with their annual preparation
of the Annual Budget and Business Plan in accordance with Clause 4.1. The
Derivatives Exchange Subsidiary or any other Subsidiary of the Company shall be
created in the form of an Article 68-Company or other appropriate form agreed to
by the Board voting with a Supermajority in accordance with Clause 8.6.3, shall
have the same corporate governance rules as the Company and its articles of
association shall, to the extent possible, be on the same terms as the articles
of association of the Company.

 

17



--------------------------------------------------------------------------------

  3.2.3 In case such Subsidiaries are formed, the special minority rights
granted to NYSE Euronext in this Agreement (Clauses 7.1, 7.4.2, 7.4.3(i), (ii),
(iv), (v); 7.4.4; 8.1.3; 8.1.5; 8.4; 8.6.2; 8.6.3, 8.10) shall apply mutatis
mutandis also to the Subsidiaries, in particular but not limited to NYSE
Euronext shall have the right to appoint members of the board of such Subsidiary
and propose the CEO’s and shall be protected on the level of the Companies Board
by Minority Protection Rights relating to shareholders supermajority issues of
the respective Subsidiary equivalent to those herein.

 

  3.3 Cooperation

Each Party shall use its respective reasonable efforts to take, or cause to be
taken, all action to do, or cause to be done, and to assist and co-operate with
the other Parties in doing, all things necessary, proper or advisable (including
without limitation voting and/or instructing the member(s) of the Board
appointed by the Shareholder in question to vote or otherwise take action), in
order to give full force and effect to the terms and conditions of this
Agreement, and to implement the general strategy stated above, subject to the
terms of this Agreement and mandatory provisions of applicable Qatari law.

 

4 FINANCIAL TERMS AND FUNDING OF THE COMPANY

 

  4.1 Annual Budget and Business Plan

 

 

4.1.1

The Executive Managers will prepare on an annual basis an operational budget to
be submitted to the Board for approval in accordance with Clause 8.6.3 at the
latest before 1st December of each year for the following year (the “Annual
Budget”). The Annual Budget shall include, for the annual period covered
thereby, volume assumptions, fee policy, headcount, investment required,
expenditures, sources of funding and estimated consolidated financial
statements, including a balance sheet, statements of profits and losses and cash
flow statements, as well as separate and distinct annual budgets for each of the
Cash Equities Exchange and Derivatives Exchange, which shall be prepared by the
operational management teams of, respectively, the Cash Equities Exchange
Subsidiary and Derivatives Exchange Subsidiary. The Parties shall work together
in good faith to establish an initial Annual Budget as soon as practical
following the date hereof in accordance with Clause 4.1.3.

 

 

4.1.2

The Executive Managers will prepare on an annual basis a business plan to be
submitted to the Board for approval in accordance with Clause 8.6.3 at the
latest before 1st December of each year covering the five year period commencing
on January 1st of the following year (the “Business Plan”). The Business Plan
shall include, for the five year period covered thereby, volume assumptions, fee
policy, headcount, investment required, expenditures, sources of funding, market
specific revenue and cost KPI assumptions and trends, growth and development
strategies, peer group analyses and estimated

 

18



--------------------------------------------------------------------------------

     consolidated financial statements, including a balance sheet, statements of
profits and losses and cash flow statements, as well as separate and distinct
business plans for each of the Cash Equities Exchange and Derivatives Exchange,
which shall be prepared by the operational management teams of, respectively,
the Cash Equities Exchange Subsidiary and Derivatives Exchange Subsidiary. The
Parties shall work together in good faith to establish an initial Business Plan
as soon as practical following the date hereof in accordance with Clause 4.1.3.
In case of setting up a Subsidiary, the Executive Managers of the Company will
prepare a consolidated Business Plan to be submitted to the Board for approval
in accordance with Clause 8.6.3.

 

  4.1.3 The Parties shall use reasonable efforts to submit to the Board for
approval an initial Business Plan and Annual Budget as soon as practical
following the date hereof. The initial Business Plan will be based upon the
Original DSM Business Plan, revised inter alia to reflect the inclusion of the
Derivatives Exchange, the plan to migrate from the technology currently used by
the Cash Equities Exchange to the technology contemplated by the Technology
Agreement pursuant to the terms thereof, and other updated information. In
addition, the initial Annual Business Plan will include a development schedule,
including specified milestones and outside dates for completion, for the
development and implementation of the Derivatives Exchange (the “Derivatives
Development Schedule”). The initial Annual Budget will be developed in
connection with and based upon the initial Business Plan. For the purpose of
developing the initial Annual Budget and the initial Business Plan, the Parties
will set up a working committee to immediately start developing them after
Signing. In case Closing occurs, the Company shall bear reasonable costs and
expenses triggered by such working committee and the Shareholders shall
contribute thereto pro rata in accordance to their initial shareholding, in case
Closing does not occur, each Party shall bear its owns costs created by such
working committee. The Parties shall also establish such other working
committees as shall be needed.

 

  4.1.4 In the event the Board does not approve the initial Business Plan and
Annual Budget within sixty (60) calendar days following the Effective Date as
the result of a disagreement amongst the Parties or members of the Board, such
disagreement shall immediately be submitted for resolution in accordance with
Clause 16.2; provided, that if such dispute is elevated to the Shareholder CEO’s
and the Shareholder CEO’s are not able to resolve such dispute within the period
provided for resolution by the Shareholder CEO’s pursuant to Clause 16.2, then
in addition to the other rights and remedies of QIA pursuant to Clause 16.2, QIA
shall have the right (the “Derivatives Separation Right”), exercisable in its
sole discretion, to separate the Derivatives Exchange from the Company and own
and operate the Derivatives Exchange, either alone or in

 

19



--------------------------------------------------------------------------------

     conjunction with one or more other persons, separately from the Company and
without the participation of NYSE Euronext. In the event of the exercise of the
Derivatives Separation Right by QIA, the Parties shall take, or cause to be
taken, all action to do, or cause to be done, and assist and co-operate with one
another in doing, all things necessary, proper or advisable (including voting
and/or instructing the member(s) of the Board) to consummate the separation of
the Derivatives Exchange from the Company on a tax efficient basis. The
provisions of this Agreement shall be deemed to be automatically amended to
exclude any obligations relating to the Derivatives Exchange following the
separation of the Derivatives Exchange from the Company in the event of the
exercise of a Derivatives Separation Right; provided, that notwithstanding the
foregoing, in the event of the exercise of the Derivatives Separation Right, the
Shareholders other than QIA (or any of its Affiliates) shall remain subject to
the provisions of Clause 7.5 with respect to the Derivatives Exchange as if the
Derivatives Exchange had remained as part of the business and assets of the
Company for twelve (12) months after the exercise of the Derivatives Separation
Right.

 

  4.2 Additional Funding of the Company; Development of Derivatives Exchange

 

  4.2.1 Subject to this Clause 4.2, the Shareholders generally shall not be
required to contribute any additional capital to the Company unless such
contribution has been contemplated by and provided for in the then existing
Annual Budget or Business Plan of the Company.

 

  4.2.2 To the extent possible, capital needs of the Company, including with
respect to the development and implementation of the Derivatives Exchange, shall
be funded by the existing cash and generated cash flows of the Company in
accordance with the Business Plan and Annual Budget. However, to the extent that
the Board, in consultation with the CEO and CFO, determines in accordance with
the then applicable Annual Budget and Business Plan that there is insufficient
existing cash or cash flows of the Company to fund the capital requirements
necessary for the development and implementation of the of the Company
(including for the development and implementation of the Derivatives Exchange)
in accordance with the Annual Budget, Business Plan and Derivatives Development
Schedule, or that the use of such existing cash or cash flows for the
development and implementation of the Derivatives Exchange would have an adverse
impact on the operation of the Cash Equities Exchange, the Board may specify
that any such requisite funding be obtained through external debt financing or,
if such external debt financing shall not be reasonably available on acceptable
commercial terms (including because of a short time frame within the funds are
required), by capital calls (including shareholder loans) funded by the
Shareholders on a pro-rata basis based upon the respective amounts of Shares
that each such Shareholder holds relative to

 

20



--------------------------------------------------------------------------------

     the total number of Shares outstanding. Any determination of the Board to
require such external financing or capital calls shall be made by the Board in
its sole discretion but in accordance with this Clause 4.2.2 and may be set
forth in advance in the Annual Budget or Business Plan.

 

  4.2.3 Each of the Parties acknowledges and agrees that the development and
implementation of the Derivatives Exchange in accordance with international
standards is one of the key priorities of the Company and each Party agrees to
use reasonable efforts to cause the development and implementation in accordance
with the Derivatives Development Schedule. In furtherance of the foregoing, each
of the Parties acknowledges and agrees that in the event a Shareholder fails to
(a) fund a capital call contemplated by Clause 4.2.2 or (b) otherwise support
the development and implementation of the Derivatives Exchange such that the
material milestones set forth in the Derivatives Development Schedule are
achieved substantially on the terms and at the dates contemplated therein, in
each case such failure will be deemed to be a material breach of this Agreement
and entitle the non-breaching Shareholder to start the escalation procedure
provided for in Clause 16.2. In the event of such a failure under clause
(a) above relating to a capital call required for the development or
implementation of the Derivatives Exchange or any such a failure in a material
manner under clause (b) above, in addition to the other rights available to a
non-breaching Shareholder (including the exercise of the Call Right or Buy-Out
Right, as applicable), such non-breaching Shareholder shall be entitled to the
exercise of the Derivatives Separation Right in accordance with Clause 4.1.3.

 

5 DIVIDEND POLICY

 

   The dividend policy of the Company shall follow the principle that the equity
of the Company after being increased by way of the cash contribution by NYSE
Euronext shall not be used for distribution. The Company may distribute profits
only when not needed in particular to cover further investments including the
building up of the infrastructure of the Derivatives Exchange in accordance with
the Annual Budget, the Business Plan and the Derivatives Development Schedule.

 

6 REPRESENTATIONS AND WARRANTIES

 

  6.1 Each Party hereby severally represents and warrants as to itself to each
of the other Parties that as of the Signing Date and as of the Effective Date:

 

  6.1.1 it is duly organised and validly existing and registered in its
jurisdiction of organisation and is not subject to any proceedings for
dissolution or liquidation or any other similar procedures which may put its
continued existence at risk;

 

  6.1.2 it has the necessary power and authority to enter into and perform its
obligations under this Agreement;

 

21



--------------------------------------------------------------------------------

  6.1.3 this Agreement has been duly authorised and executed by it and
constitutes valid, legally binding and enforceable obligation upon it;

 

  6.1.4 the making of this Agreement and the compliance with its terms will not
result, to the best knowledge of such Party, in violation of its Charter, or, in
any material respect, any provision contained in any agreement or instrument to
which it is a party or by which it is bound or in any statute, law, rule,
regulation, judgment, decree, or order applicable to it;

 

  6.1.5 no action, proceeding, litigation or dispute against it is presently
taking place or pending which would prevent or inhibit its ability to perform
its obligations under this Agreement;

 

  6.1.6 all governmental or official approvals, consents, notarisations,
legalisation and registrations required in relation to the making, performance
and validity of this Agreement have been obtained by it at the time they were
required and are, to the extent required, in full force and effect.

 

  6.2 As of the Signing Date and the Effective Date, NYSE Euronext further
represents and warrants that no consent shall be required from any regulatory
body, including the College of Regulators, for any action of NYSE Euronext or
its Affiliates contemplated by this Agreement or the NYSE Agreements, other than
those actions for which approval of the College of Regulators is expressly
anticipated pursuant to the provisions hereof and thereof and which has been
obtained on or prior to the Effective Date.

 

  6.3 Each of the foregoing representations and warranties in Clause 6.1 shall
be construed as separate and independent from each other and (save as expressly
provided to the contrary) shall not be limited or restricted by reference to or
inference from the terms of any other warranty or any other term of this
Agreement.

 

7 AFFIRMATIVE COVENANTS

 

  7.1 Deviations from Annual Budget

 

  7.1.1 In the event of a material negative deviation from the Business Plan
such that two-fifths or more of the Company’s KPIs (according to the report
generated pursuant to Sub-Clause 7.4.3(i)) deviating by more than twenty percent
(20%) from such KPIs in the then applicable Annual Budget and the then
applicable Business Plan for a period of time of more than two (2) consecutive
financial quarters (a “Negative Deviation”), then at the written request of any
Shareholder holding a 20% or greater Percentage Interest, the Parties shall use
reasonable efforts to take, or cause to be taken, all action to do, or cause to
be done, and to assist and co-operate with the requesting Shareholder in doing,
all things necessary, proper or advisable (including without limitation voting
and/or instructing the members of the Board) to ensure that a sub-committee of
the Board be created composed of an equal number of members of QIA

 

22



--------------------------------------------------------------------------------

     Nominees and NYSE Euronext Nominees designated to investigate the Negative
Deviation and report to the Board and the Shareholders on the reasons for the
Negative Deviation.

 

  7.2 Management Incentive Scheme

 

  7.2.1 The Board may procure the establishment of an incentive scheme for the
Executive Managers and other key staff of the Company. The Board shall determine
(for the avoidance of doubt, by a simple majority vote) which key staff of the
Company is to be included in the scheme.

 

  7.3 Taxation

 

     Subject to the terms and conditions of this Agreement, each Party shall use
its respective reasonable efforts to take, or cause to be taken, all action to
do, or cause to be done, and to assist and co-operate with the other Parties in
doing, all things necessary, proper or advisable (including, without limitation,
voting and/or instructing the member(s) of the Board appointed by the
Shareholder in question) in order to:

 

  7.3.1 assist the Company in obtaining a ten year tax holiday under Qatari law
to ensure that the Company is exempt from all Qatari taxes on profits, turnovers
or transactions; and

 

  7.3.2 conduct its affairs in a manner which does not cause the Company or its
Subsidiaries to be treated as engaged in a trade or business outside of Qatar
under current or future law or order.

 

  7.4 Accounting, Reporting

 

     Each Party shall use its respective reasonable efforts to take, or cause to
be taken, all action to do, or cause to be done, and to assist and co-operate
with the other Parties in doing, all things necessary, proper or advisable
(including without limitation voting and/or instructing the member(s) of the
Board appointed by the Shareholder in question) to:

 

  7.4.1 cause the books of account and all financial statements of the Company
to be maintained in US Dollars and (to the extent permitted by applicable Qatari
law) to be prepared in accordance with the requirements of IFRS (prepared on a
consistent basis);

 

  7.4.2 ensure that each Shareholder shall have the right, at such Shareholder’s
own expense, through representatives which may include internal or external
auditors, during normal business hours and with as little interruption as
practicable, to:

 

  (i) have access to the Executive Managers, to a reasonable extent; and

 

23



--------------------------------------------------------------------------------

  (ii) examine, copy and audit any books, records and accounts of the Company,
for any reasonable purpose;

 

  7.4.3 cause the Company to furnish each Shareholder with the following
information:

 

  (i) within forty-five (45) calendar days after the end of each calendar
quarter, a statement of income (loss) and a statement of cash flows for the
quarter and for the financial year to date, and a balance sheet as of the end of
the quarter, prepared in accordance with IFRS (prepared on a consistent basis),
as well as such other operating data, financial information or other information
that a Shareholder may reasonably request;

 

  (ii) within ninety (90) calendar days after the end of each calendar year,
audited financial statements, including a balance sheet and cash flow statement
as of the end of the year and a statement of profit and loss (with schedules
showing the calculation thereof) for the year, prepared in accordance with IFRS
(prepared on a consistent basis); and

 

  (iii) notwithstanding that such contracts may have been disclosed in an Annual
Budget or Business Plan, notice and disclosure of all commercial contracts with
an annual value of more than Two Million U.S. Dollars (US $2,000,000) which the
Company or one of its Subsidiaries enters into, at the next meeting of the Board
following the date on which such contract(s) was/were entered into;

 

  7.4.4 Should the Percentage Interest held by NYSE Euronext fall below ten
(10) percent (10%), the special investigation and information rights provided
for in Clauses 7.4.2, 7.4.3 shall elapse and terminate, but for the avoidance of
doubt, notwithstanding any shareholder information rights provided by law.

 

  7.4.5 For the avoidance of doubt, any non-public information provided pursuant
to this Clause 7.4 shall be subject to Clause 14.

 

  7.5 Non-Compete

 

  7.5.1 The Parties acknowledge that they wish to concentrate on the Company
their activities in the field of operating cash equity exchange and derivatives
exchange (“Securities Exchange Activity”) in the GCC Region, and they wish to
promote Qatar as a technology and services hub for the MENA.

 

  7.5.2 Subject to Clause 7.5.3, each of the Shareholders shall not, and shall
cause its Affiliates not to, other than through the Securities Exchange Activity
conducted by the Company, directly or indirectly (including through officers,
directors, agents and representatives), without the prior written consent of the
other Parties, within the GCC Countries:

 

24



--------------------------------------------------------------------------------

  (i) engage in the Securities Exchange Activity or any similar or competing
business;

 

  (ii) acquire ownership of any equity, or make any investment, in any entity
conducting any Securities Exchange Activity, assist or participate in the
development of any Security Exchange Activity or provide services with regard to
Security Exchange Activity;

 

  (iii) solicit any of the Company’s listed companies or attempt to entice away
from the Company any of its customers or clients.

 

  (iv) Each and any of the foregoing activities described in the foregoing
clauses (i) through (iii) is herein referred to as a “Competitive Activity”.

 

  7.5.3 The covenant not to compete and the warranty of each Shareholder
provided for in Clauses 7.5.2 and 7.5.6 shall be binding on such Shareholder for
the period (the “Non-Compete Period”) commencing on the date hereof and expiring
the date

 

  (i) such Shareholder has ceased to be Party to this Agreement; or

 

  (ii) a Party has declared the rescission of this Agreement under Clause 2.11;
or

 

  (iii) this Agreement has been terminated in accordance with Clause 15.8 with
respect to all Parties (Term and Termination).

 

  7.5.4 The Parties acknowledge that the Shareholders have entered into
strategic agreements with other exchanges in GCC Countries and in the wider MENA
Region that remain in effect on the date hereof, and each Shareholder has the
right to continue to perform such agreements and the transactions contemplated
thereby in accordance with the terms of such agreements as in effect on the date
hereof notwithstanding the non-compete undertaking pursuant to Clauses 7.5.2 and
7.5.6; provided that, for the avoidance of doubt, any formal expansion in scope
of any such transaction or agreement shall be subject to the provisions of
Clauses 7.5.2 and 7.5.6.

 

  7.5.5 The Parties further acknowledge that notwithstanding Clauses 7.5.2 and
7.5.6, NYSE Euronext shall be permitted to enter into pure technology transfer
and technology assistance agreements in the MENA Region; notwithstanding that
the Parties agree to promote Qatar as a technology and services hub for the MENA
Region and NYSE Euronext shall use any opportunity to enter into a

 

25



--------------------------------------------------------------------------------

     technology transfer or technology assistance agreement within the MENA
Region as an opportunity to promote the State of Qatar as such a hub.

 

  7.5.6 In the event that during the Non-Compete Period a Shareholder is offered
the opportunity to participate in a Competitive Activity in the MENA Region
other than GCC Countries, that Shareholder shall offer the other Shareholder the
right to participate in such Competitive Activity together with the offering
Shareholder on the same terms as were offered to the offering Shareholder on a
50/50% percent-basis, except where otherwise agreed. If the offer is declined,
the offering Shareholder may proceed with the Competitive Activity on its own.
The decision of the Company to participate in such Competitive Activity shall be
determined by the vote of a majority of the members of the Board other than any
members of the Board appointed by the offering Shareholder.

 

  7.5.7 NYSE Euronext and the Company shall develop a mutually beneficial
cross-membership and cross listing policy within the applicable regulatory
environment with respect to the Cash Equities Exchange and the Derivatives
Exchange. Further, NYSE Euronext agrees to use its reasonable efforts to assist
the Company to obtain from all applicable non-Qatari regulators any approvals or
waivers necessary, as applicable, to effect the cross-membership and cross
listing policy that the Parties wish to effect with respect to the Cash Equities
Exchange and the Derivatives Exchange, and QIA agrees to use its reasonable
efforts to assist the Company to obtain from all applicable Qatari regulators
any approvals or waivers necessary, as applicable, to effect the
cross-membership and cross listing policy that the Parties wish to effect with
respect to the Cash Equities Exchange and the Derivatives Exchange.

 

8 CORPORATE GOVERNANCE

 

  8.1 Shareholders Meeting

 

     The Shareholders agree to act reasonably and in the best interests of the
Company in accordance with the Company’s objectives when acting in their
capacity as Shareholders at any shareholders meeting. Subject to the terms and
conditions of this Agreement and the laws of Qatar, each Shareholder shall take,
or cause to be taken, all action to do, or cause to be done, and to assist and
co-operate with the other Shareholders in doing, all things necessary, proper or
advisable (including without limitation voting) to ensure that with regard to
the Company:

 

  8.1.1 the Shareholders Meeting shall be the highest governing body of the
Company;

 

  8.1.2 other than as set out in Clause 8.1.3, resolutions of the Shareholders
Meetings shall be passed by a simple majority of more than fifty percent
(50%) of the present/duly represented share capital at the duly convened
Shareholders Meeting of the Company;

 

26



--------------------------------------------------------------------------------

  8.1.3 unless otherwise required by applicable Qatari law or by the Charter of
the Company, resolutions approving any of the following shall only be passed by
a qualified majority, including at least one positive vote of NYSE Euronext
(“Shareholder Supermajority Issues”):

 

  (i) amendment of any of the Articles of Association of the Company;

 

  (ii) direct or indirect increase or decrease of the nominal or authorised
share capital of the Company;

 

  (iii) liquidation or break up of the Company;

 

  (iv) merger, reorganization or restructuring or other similar corporate
transactions of the Company;

 

  (v) legal transformation of the Company;

 

  (vi) sale, transfer, disposition, lease or license of all or substantially all
of the assets of the Company;

 

  (vii) declaration, recommendation or distribution of dividends, save as in
accordance with Clause 5; and

 

  (viii) any of the Board Supermajority issues, if these issues belong to the
competences of the Shareholders’ Meeting in accordance with applicable law.

 

  8.1.4 For the avoidance of doubt, the Shareholders agree that (a) they shall
vote in favour of the appointment of such members of board as proposed by each
Shareholder in accordance with Clauses 8.4.1 and 8.4.2 and (b) any dispute or
deadlock between the Shareholders relating to the taking of any Shareholder
Supermajority Issues may be referred by either Shareholder for escalation and
resolution pursuant to Clause 16.2. if not being able to be resolved by the
allowances provided for in Clause 8.7.

 

  8.2 Conduct of the Shareholders Meeting

 

     Subject to the terms and conditions of this Agreement, each Shareholder
shall take, or cause to be taken, all action to do, or cause to be done, and to
assist and co-operate with the other Investors and Shareholders in doing, all
things necessary, proper or advisable (including without limitation voting) to
ensure that with regard to the Company:

 

  8.2.1 an annual ordinary Shareholders Meeting shall be convened by the Chief
Executive Officer at least once a year;

 

  8.2.2 extraordinary Shareholders Meetings shall be convened whenever
necessary, and must be promptly convened by the Chief Executive Officer if so
requested by either Shareholder;

 

27



--------------------------------------------------------------------------------

  8.2.3 in the event that the Chief Executive Officer fails to call an
extraordinary Shareholders Meeting within fifteen (15) Business Days of being so
requested by either Shareholder pursuant to Clause 8.2.2, the Shareholder which
made the request may exercise its rights to cause the convening of such
extraordinary Shareholders Meeting itself in compliance with applicable Qatari
law;

 

  8.2.4 the Shareholders Meeting shall be convened (at each and every calling of
such meeting) at the relevant headquarters of the Company (or at any other
location within the territory of Qatar which may be specified in the Charter of
the Company) by written notice sent by overnight courier or by facsimile to the
Shareholders at least fifteen (15) Business Days prior to the date of the
meeting, which notice shall indicate, inter alia:

 

  (i) the time and location of the meeting;

 

  (ii) an agenda setting out in reasonable detail the items to be discussed at
such meeting;

 

  (iii) the type of meeting to be held;

 

  (iv) specific quorum and voting requirements for the types of resolutions
contemplated by the agenda;

 

  (v) proposals and/or draft resolutions in relation to the matters set out in
the aforementioned agenda; and

 

  (vi) copies of any papers to be discussed at such Shareholders Meeting;

 

  8.2.5 the quorum for a Shareholders Meeting of the Company shall be:

 

  (i) at the first calling of such a meeting, shareholders representing one
hundred percent (100%) of the issued share capital of the Company;

 

  (ii) failing the realisation of a quorum at the first calling of a
Shareholders Meeting, at the second calling of such a meeting, shareholders
representing eighty percent (80%) of the issued share capital of the Company;
and

 

  (iii) failing the realisation of a quorum at the second calling of a
Shareholders Meeting, then any matter that was on the agenda for such a meeting
shall be treated as a Shareholder Supermajority Issue on which there has been a
deadlock or disagreement and may be referred by any Party or member of the Board
for escalation and resolution pursuant to Clause 16.2.

 

  8.2.6 the Shareholders Meeting shall be presided over by the chairman of the
Board, who shall also preside over the agenda of the Shareholders Meeting;

 

28



--------------------------------------------------------------------------------

  8.2.7 the minutes of each Shareholders Meeting shall be recorded in English
language in a designated registry, all of which shall be initialled by the
attending Shareholder representatives, signed by the chairman, secretary and
vote-counters of the relevant Shareholders Meeting, numbered and stamped with
the relevant corporate seal of the Company and shall indicate, inter alia:

 

  (i) the time and location of the meeting;

 

  (ii) the names of the chairman, secretary and designated vote-counters of the
Shareholders Meeting;

 

  (iii) the names of the Shareholders and the identity of their respective
authorised representatives/proxy holders who were in attendance at such
Shareholders Meeting;

 

  (iv) the names of any members of the Board of the Company that were in
attendance, as well as any other person(s) in attendance at such Shareholders
Meeting;

 

  (v) proposals and/or draft resolutions that were put to a vote at such
Shareholders Meeting;

 

  (vi) the number of votes cast in relation to any proposals and/or draft
resolutions at such Shareholders Meeting and the results thereof; and

 

  (vii) objections, if any, made in relation to proposals and/or draft
resolutions that were put to a vote at such Shareholders Meeting;

 

  8.2.8 shareholder resolutions may also be taken in writing if such resolutions
are signed by each of the Shareholders; the provisions of Clause 8.2.7 shall
apply mutatis mutandis to the protocol of such written resolution;

 

  8.2.9 each Shareholder may delegate, under a written power of attorney/proxy,
any of its respective lawyers or tax advisers or other advisers to represent it
and to vote its respective Shares on any resolution considered by the
Shareholders Meeting of the Company; and

 

  8.2.10 each Shareholder shall be entitled to report back to its respective
investors (and their respective Affiliates) on the affairs of the Company, and
to disclose such information as it shall consider necessary or appropriate,
provided such reporting complies with the provisions of Clause 14
(Confidentiality).

 

  8.3 Function of the Board

 

     The Board of the Company is responsible for and shall make all operational
decisions regarding the Company (and its Subsidiaries) subject to the
restrictions set out by law, the Charter of the Company, this Agreement, and any
resolutions passed by the Shareholders

 

29



--------------------------------------------------------------------------------

     Meeting of the Company. The Board appoints the Executive Managers and is
also responsible for the approval of those actions and decisions of the
Executive Managers which require its approval according to this Agreement, the
Charter of the Company and applicable law, as well as all matters which fall in
the exclusive competence of the Board as a matter of mandatory applicable Qatari
law. The members of the Board shall be required in fulfilling their duties as
directors of the Company to agree to act reasonably and in the best interests of
the Company in accordance with the Company’s objectives when taking any action
with respect to the Board.

 

30



--------------------------------------------------------------------------------

  8.4 Appointment of Members to the Board

 

     Each Party shall take, or cause to be taken, all action to do, or cause to
be done, and to assist and co-operate with the other Parties in doing, all
things necessary, proper or advisable (including without limitation voting) to
ensure that:

 

  8.4.1 as of and following the Effective Date, subject to the provisions set
forth below, the Board will consist of eleven (11) directors as follows: QIA
shall have the right to nominate and appoint six (6) directors (“QIA Nominees”)
(one of which shall serve as the chairman of the Board) and NYSE Euronext shall
have the right to nominate and appoint three (3) directors (“NYSE Nominees” and
together with the QIA Nominees, the “Shareholder Nominees”), each Shareholder
Nominee being appointed for a four (4) year term, such term being renewable, or
until such Shareholder Nominee’s earlier death, resignation or removal. For the
avoidance of doubt, although all directors of the Board will be subject to
customary fiduciary duties, the directors designated by a Shareholder will not
be precluded from voting on matters involving such Shareholder;

 

  8.4.2 the Shareholders shall furthermore appoint, by unanimous decision, two
(2) further Independent Board members (“Independent Nominees”), where
“Independent” means a Board member which is not an Affiliate, officer, director
or employee of any of the Shareholders or their respective Affiliates;

 

  8.4.3 RESERVED

 

  8.4.4 Each Shareholder shall have the right to remove from the Board any of
its Shareholder Nominees in its sole discretion at any time and for any or no
reason. No Shareholder Nominee may be removed from office except by the
Shareholder who had nominated such Shareholder Nominee. Except as otherwise
provided in Clause 8.4.8 or elsewhere in the Agreement, whenever a Shareholder
Nominee for any reason ceases to be a member of the Board, the Shareholder that
appointed such members of the Board of shall be entitled forthwith to nominate
another director to replace such director (and such Shareholder shall use
reasonable efforts to do so as promptly as reasonably practicable);

 

  8.4.5 each Shareholder shall only appoint members to the Board who are free of
any material conflicts of interest with the Company and meet the standards of
good reputation; no Shareholder shall appoint a member to the Board who
simultaneously serves as a director or officer of a competitor of another
Shareholder of the Company

 

  8.4.6 if either Shareholder believes that an appointed member of the Board
does not comply with the requirements of Clause 8.4.5, it may request the
removal of such member; in the event that the other Shareholder does not agree
to such request, an expert will be appointed (with the agreement of both
Shareholders

 

31



--------------------------------------------------------------------------------

     or, failing which, by the President of the London Court of International
Arbitration) to determine whether the member in question fails to meet the
requirements of Clause 8.4.5; should the arbitrator so find, the member in
question shall be removed, a replacement member shall be nominated by the
Shareholder whose appointee has been removed, and such nominated replacement
shall be appointed to the Board;

 

  8.4.7 if in the future, applicable Qatari law empowers the government of Qatar
or any similar body to appoint members to the Board, then:

 

  (i) the members of the Board to be appointed by the Shareholders in accordance
with Clause 8.4.1 shall be increased accordingly;

 

  (ii) the voting threshold for Board issues which are not Board Supermajority
Issues shall be adjusted so that the members of the Board appointed by QIA are
able to affirmatively approve such issues with their votes alone;

 

  (iii) the voting threshold for Board Supermajority Issues is adjusted so that
the vote(s) of the member(s) of the Board appointed by NYSE Euronext is/are
required in order to affirmatively approve such issues;

 

  (iv) failing the realisation of points (i) and/or (ii) above, such issues
shall no longer, to the fullest extent legally possible, fall within the
competence of the Board and instead become the competence of the Shareholders
Meeting, so that:

 

  (a) issues contemplated by Sub-Clause 8.4.7(i) above shall be passed by a
simple majority of the Shareholders Meeting; and

 

  (b) issues contemplated by Sub-Clause 8.4.7(iii) above shall be passed as a
Shareholders Supermajority Issue.

 

  8.4.8 For so long as NYSE Euronext holds a 20% or greater Percentage Interest,
(ii) neither of the two Independent Nominees appointed to the Board pursuant to
Clause 8.4.2 or their successors may be removed from office except by mutual
consent of QIA and NYSE Euronext, provided that each of QIA and NYSE Euronext
shall have the right to remove from the Board any such Independent Nominee upon
written notice to such Independent Nominee and the other Parties if such
Independent Nominee ceases to be Independent hereunder and (ii) whenever any
Independent Nominee for any reason ceases to be a director on the Board, NYSE
Euronext and QIA shall be entitled to mutually appoint another Independent
Nominee to replace such director; and

 

32



--------------------------------------------------------------------------------

  8.4.9 In the event the Percentage Interest of NYSE decreases below 20%,
(i) any Independent Directors may be removed from office by vote of the
holder(s) of a majority of the outstanding share capital of the Company at any
duly called meeting of the Shareholders of the Company (or acting by written
resolution) and (ii) whenever any vacancy on the Board is to be filled by an
Independent Nominee, such Independent Nominee shall be appointed by a majority
of the remaining directors on the Board.

 

  8.5 Meetings of the Board

 

     Each Shareholder shall take, or cause to be taken, all action to do, or
cause to be done, and to assist and co-operate with the other Shareholder in
doing, all things necessary, proper or advisable (including without limitation
voting and/or instructing the member(s) of the Board appointed by the
Shareholder in question) to ensure that:

 

  8.5.1 the Board shall meet as often as is required to decide any action or
measure as necessary and approve any action which the Executive Managers of the
Company propose to take;

 

  8.5.2 the Board shall meet at least once a quarter;

 

  8.5.3 all meetings of the Board shall (a) be held (i) at the Company’s
headquarters and/or one or more different locations via telephonic or video
conferencing whereby all members can simultaneously hear and communicate with
one another, or (ii) at such other address as a majority of the members of the
Board (including a majority of any NYSE Nominees) may agree, and (b) shall be
minuted in English language (in substantially the same form and substance as
minutes of a Shareholder Meeting contemplated by Clause 8.2.7) and distributed
to all the appointed members of the Board, whether they were in attendance at
such meeting or not;

 

  8.5.4 each meeting of the Board shall be convened by any member of the Board
(at each and every calling of such meeting) by notice sent at least five
(5) Business Days prior to the date of the meeting, unless otherwise agreed, in
writing by overnight courier or by facsimile or email to all of the members of
the Board, addressed to each appointed member of the Board, which notice shall
indicate, inter alia:

 

  (i) the time and location of the meeting;

 

  (ii) an agenda setting out in reasonable detail the items to be discussed at
such meeting;

 

  (iii) specific quorum and voting requirements for the types of resolutions
contemplated by the agenda;

 

33



--------------------------------------------------------------------------------

  (iv) proposals and/or draft resolutions in relation to the matters set out in
the aforementioned agenda; and

 

  (v) copies of any papers to be discussed at such meeting;

 

  8.5.5 the quorum for a Board meeting shall be:

 

  (i) at the first and second calling of such a meeting, a majority of the
members of the Board (including at least one NYSE Nominee for so long as NYSE
Euronext holds a Percentage Interest of 20% or more); and

 

  (ii) failing the realisation of a quorum at the first and second calling of a
Board meeting, at the third calling of such a meeting, at least fifty percent
(50%) of the members of the Board;

 

  8.5.6 aside from meetings, resolutions of the Board may also be passed in
writing via facsimile transmission or e-mail (pdf-copy) if such resolution is
signed by each of the members of the Board;

 

  8.5.7 the Company shall reimburse all reasonable expenses of each member of
the Board properly incurred in the performance of his/her/its duties on behalf
of the Company;

 

  8.5.8 members of the Board shall be entitled, in accordance with Clause 14
(Confidentiality), to report back to the Shareholders on the affairs of the
Company and their respective Affiliates, and to disclose such information as
he/she/it shall consider necessary or appropriate; and

 

  8.6 Resolutions of the Board

 

     Each Shareholder shall take, or cause to be taken, promptly and in good
faith, all action to do, or cause to be done, and to assist and co-operate with
the other Shareholder in doing, all things necessary, proper or advisable
(including without limitation voting and/or instructing the member(s) of the
Board appointed by the Shareholder in question) to ensure that:

 

  8.6.1 resolutions of the Board of the Company shall be passed if approved by a
simple majority of more than fifty percent (50%) of the votes cast by voting
members of the Board who are in attendance at a duly convened Board meeting,
except resolutions which require a qualified majority under applicable Qatari
law or pursuant to the provisions of Clauses 8.6.2 and 8.6.3;

 

  8.6.2 resolutions of the Board of the Company approving any Board
Supermajority Issue shall only be validly passed if:

 

  (a) approved by at least seven (7) members of the Board, including at least
one member appointed by NYSE Euronext; or

 

34



--------------------------------------------------------------------------------

  (b) failing the realisation of a quorum at a first and second calling of a
Board meeting called to approve any such Board Supermajority Issue, unanimously
approved by all of the members of the Board who are in attendance at a third
calling of a duly convened Board meeting;

 

  8.6.3 Resolutions of the Board of the Company approving any of the following
issues with respect to the Company or any of its Subsidiaries (“Board
Supermajority Issues”) shall only be validly passed if approved by the requisite
number of voting members of the Board pursuant to Clause 8.6.2:

 

  (i) Development of any new line of business activity within the scope of the
business of the Company (e.g. new products and/or market segments such as
derivatives) as defined in Clause 3.1 or outside the business of the Company
(e.g. real estate);

 

  (ii) subscription or purchase of shares, units or other securities or
partnership interests with a total value exceeding one million US Dollars
(US$1,000,000) in aggregate over the annual period covered in the Annual Budget
unless provided in the Annual Budget or the Business Plan, except for
investment-grade short-term securities issued by any OECD government or required
by law;

 

  (iii) granting any guarantee for third parties’ obligations, any loans to any
third parties and any rights to third parties as well as leases to third parties
as lessees exceeding one million US Dollars (US$1,000,000) in aggregate over the
annual period covered in the Annual Budget, unless provided in the Annual Budget
or the Business Plan;

 

  (iv) any material changes to the Company’s branding policy, the Company’s
brand names and/or trade marks;

 

  (v) any material amendment, material modification, abandonment or surrender of
the rules of the securities market of the Company which are not compatible with
the Technology/Services Agreement, to the extent not otherwise required by
applicable law;

 

  (vi) the sale, winding up or dissolution or similar action, of a material
Subsidiary of the Company, unless defined in the Annual Budget or the Business
Plan, or in the case of a wind-up, dissolution or similar action, the Company
and/or one or more other Subsidiaries of the Company substantially continues the
business of such wound-up, dissolved or similarly treated Subsidiary;

 

35



--------------------------------------------------------------------------------

  (vii) any related party transaction (including shareholders) exceeding five
hundred thousand US Dollars (US$500,000) in aggregate over the annual period
covered in the Annual Budget, unless specifically identified and provided in the
Annual Budget or the Business Plan;

 

  (viii) any issue of financial instruments or signing of any other forms of
indebtedness including loan agreements in excess of one million US Dollars
(US$1,000,000) in aggregate, or any issue of bonds, over the annual period
covered in the Annual Budget, unless provided in the Annual Budget or the
Business Plan;

 

  (ix) the completion of any commercial contract, cooperation contract or any
other agreement involving a commitment, whether capital or not, in excess of one
million five hundred thousand US Dollars (US$1,500,000) in aggregate over the
annual period covered in the Annual Budget, unless provided in the Annual Budget
or the Business Plan. Notwithstanding the above all contracts in excess of five
hundred thousand US Dollars (US$500,000) that are not provided in the Annual
Budget or the Business Plan will be disclosed to NYSE Euronext and QIA; and

 

  (x) the yearly revision and extension (rolling forward) of the Business Plan,
as well as the Annual Budget if not in line with the Business Plan ;

 

  (xi) any other expenditure not mentioned in the list above exceeding five
hundred thousand US Dollars (US$500,000), for as long the Parties did not agree
about the initial Annual Budget and initial Business Plan;

 

  (xii) any shareholder resolution of any of the Subsidiaries of the Company
which would constitute a Shareholder Supermajority Issue for the Company.

 

     for the avoidance of doubt, as long as the Parties did not agree on the
initial Annual Budget or the initial Business Plan, those items permitting an
exception with reference to the Annual Budget or Business Plan shall refer to
the threshold only.

 

  8.6.4 Notwithstanding anything in Clauses 8.1.3 or 8.6.3 to the contrary,
determinations with respect to the exercise of any rights of the Company under
any NYSE Agreements shall be made by a majority of, as applicable,

 

36



--------------------------------------------------------------------------------

     Shareholders other than NYSE Euronext and its Affiliates, or the members of
the Board other than NYSE Nominees; provided, that as to any such matter, the
Shareholders or Board, as applicable, shall hold an initial meeting at which the
matter is discussed but not voted upon and NYSE Euronext and its Affilliate
Shareholders or NYSE Nominees, as applicable, shall be entitled to be present,
and a second meeting at which the matter is voted upon in accordance with this
Clause 8.6.4.

 

  8.7 Disagreements within the Board

 

  8.7.1 If no resolution is passed by the Board approving (i) an Annual Budget
pursuant to Sub-Clause 8.6.3(x) before the beginning of the year to be covered
by the Annual Budget in question, or (ii) approving a proposed amendment to an
Annual Budget in the course of a year to which such Annual Budget applies, the
Company shall continue to operate on the basis of the then-current Annual Budget
provided, that in case of (i) above, such Annual Budget shall be deemed to be
automatically amended to include an increase in the amount of the percentage
increase in the Qatar Consumer Price Index over the preceding twelve month
period of all budgeted items for the subsequent annual period (and the Business
Plan shall be concomitantly adjusted).

 

  8.7.2 Subject to Clauses 8.7.1, 8.7.3 and 8.7.4, for the avoidance of doubt,
if a resolution approving a proposed amendment and/or extension of the Business
Plan is not passed by the Board, the Company shall continue to operate on the
basis of the Business Plan which had previously been approved, until the
approval of a new Business Plan; Clause 8.7.1 applies accordingly.

 

  8.7.3 Notwithstanding the provisions in Clause 8.7.1 and 8.7.2, in the event
that a proposal to adopt a certain course of action relating to the Board
Supermajority Issues set out in Sub-Clauses (ii), (iii), (vii), (viii), (ix) or
(xi) of Clause 8.6.3 is put to the Board and such proposal is not approved by
the required number of members of the Board, the majority of the Board may, if
the resolution to approve such course of action is supported by at least seven
(7) members of the Board, incur expenditures or enter into commitments in an
aggregate amount not exceeding 10% in aggregate over the annual period covered
by the relevant Annual Budget on the disputed matter in respect of such
unresolved issues.

 

  8.7.4 In the event that any amendment of the Annual Budget or Business Plan or
any other Board Supermajority Issues are supported by a simple majority of the
members of the Board but do not otherwise have the requisite approval needed
pursuant to Clause 8.6.3, and the allowances set forth in Clauses 8.7.1 and
8.7.3 do not adequately provide the Company, in the reasonable opinion of a
simple majority of the Board, with the flexibility to take the action supported
by such

 

37



--------------------------------------------------------------------------------

     simple majority, then such dispute may be referred by any Party or member
of the Board for escalation and resolution pursuant to Clause 16.2.

 

  8.8 Functions of the CEO and the Executive Managers

 

     The Executive Managers, under the responsibility of the CEO, are
responsible for all business decisions regarding the Company and the execution
of the decisions taken by the Board and/or the Shareholders, subject to the
restrictions set out by law, the Charter of the Company, this Agreement, and any
applicable resolutions passed by the Board or the Shareholders Meeting. The CEO
is finally responsible for all business decisions except for issues which need
prior approval of the Board and all other issues which have to be decided by the
Board or the Shareholders according to the Qatar Commercial Code, the Charter of
the Company, this Agreement, and any applicable resolutions passed by the Board
or the Shareholders Meeting. The CEO shall represent the Company vis-à-vis third
parties.

 

  8.9 Appointment of the CEO and the Executive Managers

 

     Each Shareholder shall take, or cause to be taken, promptly and in good
faith, all action to do, or cause to be done, and to assist and co-operate with
the other Shareholder in doing, all things necessary, proper or advisable
(including without limitation voting and/or instructing the members of the Board
appointed by the Shareholder in question) to ensure that the Company shall have
one CEO and appropriate other Executive Managers, as determined and appointed by
the Board upon, for the five years following the Effective Date, the proposal of
NYSE Euronext.

 

  8.10 Issues Subject to the Prior Approval of the Board

 

     The CEO and other Executive Managers are entitled to take the following
measures only with the prior consent of the Board:

 

  (i) all measures subject to the prior approval of the Board in accordance with
this Agreement, mandatory applicable Qatari law and the Charter of the Company,
the Schedule of Authorities and/or the Internal Rules;

 

  (ii) all measures being Board Supermajority Issues or Shareholder
Supermajority Issues;

 

  (iii) the exercise of voting rights in the shareholders meeting of the
Subsidiary taking its decision as Supermajority Decision if such issue is at the
level of the Company a Shareholders Supermajority Issue;

 

  (iv) any material transaction outside the normal course of business, or any
transaction restricting the Company’s activity (geographically or otherwise)
outside the normal course of business.

 

38



--------------------------------------------------------------------------------

  8.11 Cessation of Minority Rights of NYSE Euronext

 

     Notwithstanding anything to the contrary contained in this Agreement, the
rights of NYSE Euronext as a Shareholder set out in this Agreement in Clauses
3.22, 3.23, 7.1, 7.4.2, 7.4.3, 7.4.4, 8.1.3, 8.1.5, 8.2.2, 8.2.3, 8.2.5, 8.4.6,
8.4.7, 8.4.8, 8.5.3(a)(ii), 8.5.5, 8.6.2; 8.6.3, 8.9, and 8.10 (the “Minority
Protection Rights”) shall cease to apply in the event that (a) the Percentage
Interest of NYSE Euronext shall fall below twenty percent (20%), or (b) NYSE
Euronext and its Affiliates otherwise hold a total number of Shares representing
an amount that is less than 10% of the issued and outstanding share capital of
the Company. For the avoidance of doubt, the Parties acknowledge and agree that
the Minority Protection Rights, the Board appointment rights provided pursuant
to Clause 8.4, the Tag-Along Right provided pursuant to Clauses 11.1.9 through
11.1.13 and the Buy-Out Right pursuant to Clause 12.1 are particular to NYSE
Euronext and shall not be Transferable by NYSE Euronext to any third party
acquiring Shares from NYSE Euronext.

 

  8.12 Special Share

 

     Notwithstanding anything to the contrary contained herein, (a) in
accordance with the State of Qatar’s responsibilities to protect its national
interests, the Charter of the Company will contain a provision that will provide
the State of Qatar with a “Special Share” and (b) the holder of the Special
Share shall have the absolute right to approve, disapprove or reverse any
decision of the Company (whether in General Assembly or by its Board) relating
to any matter which may adversely affect the national interests of the State of
Qatar.

 

  8.13 Special Considerations in Articles of Association

 

     The Parties agree that the Articles of Association of the Company shall
provide that, unless otherwise agreed by QIA, the votes exercisable by the
holders of Shares held by QIA and its Affiliates shall at all times exceed the
votes exercisable by holders of all other Shares of the Company, and that the
nominees of QIA and its Affiliates to the Board will always constitute a
majority of the members of the Board, without limitation of NYSE Euronext’s
rights hereunder, and in particular in this Clause 8.

 

39



--------------------------------------------------------------------------------

9 PRE-EMPTION RIGHTS, OBLIGATIONS AND TRANSFER RESTRICTIONS (GENERALLY)

 

  9.1 Pre-Emption Rights

 

     Each Shareholder shall have rights of pre-emption to subscribe to any
issuance of Shares of the Company, in proportion to the pro rata percentage
ownership of outstanding shares held by such Shareholder relative to the total
amount of share capital of the Company outstanding at the time of such proposed
capital increase issuance up to an amount necessary to maintain unchanged such
Shareholder’s pro rata percentage ownership of outstanding shares relative to
the total amount of share capital of the Company outstanding immediately
following such capital increase.

 

  9.2 Transfer Restrictions for the Shares

 

     Neither Shareholder shall Transfer any Shares except as provided in this
Agreement and any Transfer of Shares made in violation of this Clause 9.2
(Transfer Restrictions for the Shares) shall be void ab initio. For the
avoidance of doubt, in addition to Transfers by the Parties, Transfers by any
person of equity interests in any other person (other than NYSE Euronext and
QIA) which directly, or by way of ownership of any person which directly or
through ownership of other persons indirectly, owns Shares shall be considered a
Transfer of Shares subject to compliance with this Agreement.

 

  9.3 No other Voting Arrangements regarding the Shares

 

     NYSE Euronext shall not enter into any kind of syndicate or voting
agreement or arrangement with respect to its Shares or parts thereof, nor shall
NYSE Euronext conclude agreements or arrangements with any third party providing
for a participation in its Shares or parts thereof, any rights to participate in
gains, profits or dividends, any options to purchase its Shares or parts
thereof, rights of first refusal or granting of similar rights to third parties
wherein such third party may directly exercise influence over such Shares or
parts thereof, other than this Agreement.

 

  9.4 Special Investor Transaction

 

     Notwithstanding anything in this Agreement to the contrary, QIA shall have
the unfettered right, exercisable in its sole discretion, to cause, through a
Transfer of Shares by one single action, or through an issuance of shares in the
Company, the acquisition by a strategic partner of an amount of Shares
representing up to 5% of the share capital of the Company issued and outstanding
following the consummation of such acquisition (the “Special Investor
Transaction”) and, for the avoidance of doubt, none of (w) the Minority
Protection Rights (except of for the pre-emption right provided in Clause 9.1),
(x) restrictions on Transfer (except for the restrictions contained in Clause
11.1.2), (y) Tag Along Rights or (z) other provisions of this Agreement that
might otherwise restrict such Special Investor Transaction, shall be applicable
to such Special Investor Transaction, provided that, for so long as NYSE
Euronext or one of its Affiliates is a

 

40



--------------------------------------------------------------------------------

     Shareholder, the transferee of such Special Investor Transaction be
committed not to resell or transfer its Shares to a competitor of NYSE Euronext
(as determined in the reasonable opinion of NYSE Euronext). At the request of
QIA, each of the other Parties shall use reasonable efforts to take, or cause to
be taken, all actions reasonably necessary to facilitate and consummate the
Special Investor Transaction.

 

10 INITIAL PUBLIC OFFERING

 

  10.1 General Intent

 

     It is hereby acknowledged and agreed by the Parties that it is the express
intent of QIA to effect an IPO, potentially as early as within two or three
years following the Closing, and that one of the initial responsibilities of the
Executive Managers shall be to establish certain minimum conditions which they
believe may be necessary in order to undertake an IPO (along with a timeline
related thereto).

 

  10.2 QIA Right to Approve

 

  10.2.1 Notwithstanding any other provision to the contrary contained in this
Agreement, QIA and/or the State of Qatar shall have the sole and exclusive
right, exercisable in its sole and absolute discretion, to approve and cause an
IPO.

 

  10.2.2 In the event QIA approves and causes an IPO to be undertaken in
accordance with Clause 10.2.1, QIA shall control the entire process with respect
to the IPO, and make all decisions in connection therewith, including, but not
limited to, with respect to the pricing of the shares to be sold in the IPO, the
exchange(s) on which the shares are to be listed, and, without limitation of
NYSE Euronext’s rights hereunder, the number of members of the Board post-IPO
(including their selection and appointment), any special shareholder rights to
be afforded to QIA or its nominee, the managing underwriters of the IPO and
various other matters.

 

  10.2.3 Without limiting the generality of Clauses 10.2.1 and 10.2.2, any IPO
may be undertaken, in QIA’s sole and absolute discretion, solely through a
secondary offering of Shares owned by QIA and its Affiliates, without there
being any primary offering of shares by the issuer or any participation rights
granted to NYSE Euronext; provided, however, that immediately following the
consummation of such an IPO, the combined holdings of QIA and NYSE Euronext in
the outstanding share capital of the Company equal or exceed 51% following such
IPO.

 

  10.2.4 In the event QIA approves and causes an IPO to be undertaken in
accordance with Clause 10.2.1, NYSE Euronext shall take and approve, and shall
cause its designees to the Board to take and approve, all actions reasonably
necessary to facilitate the consummation of the IPO, including any
reorganization,

 

41



--------------------------------------------------------------------------------

     recapitalization, restructuring, share distribution, dividend or other
separation or change in form of the Company and/or its Subsidiaries, including
separation of the Derivatives Exchange Subsidiary from the Cash Equities
Subsidiary, provided that a recapitalization or share distribution can only be
requested if such obligation arises from other provisions of this Agreement;
provided, that a recapitalization or share distribution can only be requested if
the consummation of such recapitalization or share distribution would not,
separate and apart from the effect of the IPO, otherwise materially and
adversely affect the rights of NYSE Euronext hereunder. For the avoidance of
doubt, the Parties acknowledge and agree that any such recapitalization or share
distribution reasonably necessary to effect an IPO of the Derivatives Exchange
Subsidiary, Cash Equities Exchange Subsidiary, the Company or any of their
respective successors, shall not, in and of itself, be deemed to materially and
adversely affect the rights of NYSE Euronext hereunder.

 

  10.2.5 QIA and NYSE Euronext shall cooperate in good faith to agree on a
mechanism to make whole NYSE Euronext in the event that the offer price of the
shares of the Company pursuant to the IPO is discounted relative to the fair
market value thereof and such pricing results in a financial loss to NYSE
Euronext.

 

  10.2.6 In the event of an IPO, the Parties shall explore the opportunity for a
dual listing also in an exchange affiliated to NYSE Euronext.

 

11 TRANSFER RIGHTS, OBLIGATIONS & RESTRICTIONS

 

  11.1 Transfer Restrictions

 

  11.1.1 No Shareholder shall Transfer any of its Shares unless (a) (except in
the case of a Transfer to the general public pursuant to or following an IPO or
the sale via a cash equities exchange) the Transferee of such Shares shall have
first agreed in writing to be bound by and become a Party to this Agreement, and
(b) such Transfer would not have an adverse regulatory effect or tax consequence
on the Company or any Shareholder (including any effect that would subject QIA
or the Company to regulation by any governmental authority of any jurisdiction
in which NYSE Euronext operates other than the State of Qatar or subject NYSE
Euronext to regulation by the State of Qatar other than by virtue of the
arrangements provided herein and in the Subscription Agreement, the Services
Agreement and the Technology Agreement). In the event of any permitted Transfer
of Shares pursuant to this Agreement to an Affiliate of a Shareholder, such
Affiliate shall have the rights the Transferring Shareholder held hereunder with
respect to the Shares Transferred immediately prior to the consummation of such
Transfer for so long as such Affiliate holds such Shares and remains an
Affiliate of either QIA or NYSE Euronext (as applicable).

 

42



--------------------------------------------------------------------------------

  11.1.2 Subject to Clauses 11.1.1 and 11.1.9, QIA and its Transferees shall be
free to Transfer any Shares to any Bona Fide Third Party so long as, during the
first ten (10) years following the Closing, immediately following any such
Transfer by QIA or its Affiliates, QIA, together with its Affiliates, holds an
amount of Shares which, when together with Shares held by NYSE Euronext and its
Affiliates, represents greater than 50% of the outstanding share capital of the
Company. In the event that QIA or any of its Transferees intends to Transfer all
or any part of its Shares pursuant to this Clause 11.1.2 to a third party, QIA
shall serve written notice to NYSE Euronext stating the Shares to be transferred
(“Sale Shares”) and the identity of the acquiring person and NYSE Euronext
shall, within five (5) calendar days of receiving such notice from QIA provide
written notice to QIA if NYSE Euronext reasonably considers such acquiring
person to not be a Bona Fide Third Party in accordance with the definition
thereof.

 

  11.1.3 Prior to the fifth anniversary of the Closing, NYSE Euronext and its
Affiliates shall not be permitted to Transfer any Shares to any person, except
in accordance with Clause 12.1 (Buy-out Right).

 

  11.1.4 After the fifth anniversary of Closing, NYSE Euronext and its
Affiliates to whom Shares have been Transferred in accordance with the terms
hereof, will have the right to sell an amount of Shares such that immediately
following such Transfer, NYSE Euronext, together with its Affiliates, holds an
amount of Shares representing at least 20% of the outstanding share capital of
the Company, at any price to any Bona Fide Third Party, subject to the Right of
First Refusal of QIA. Subject to QIA’s Right of First Refusal, NYSE Euronext and
its Affiliates shall be permitted to sell to a single Bona Fide Third Party all,
but not less than all, of the remaining amount of the Shares held by NYSE
Euronext and its Affiliates following the date on which NYSE Euronext or its
Affiliates cease to provide services to the Company because the Company is
autonomously running and such services are therefore not any longer required by
the Company.

 

  11.1.5 Notwithstanding anything in Clauses 11.1.3 and 11.1.4 to the contrary,
but for the avoidance of doubt subject to Clause 11.1.1, NYSE Euronext is
entitled to Transfer to any of its controlled European or American Affiliates
that remains Affiliated with NYSE Euronext at all times that it holds such
Shares following such Transfer, provided that prior to effecting any such
Transfer NYSE Euronext shall provide a full and unconditional guarantee relating
to the undertakings of such Affiliate in connection therewith if such guarantee
is reasonably requested by QIA and such Affiliate covenants that in the event
such person ceases to be such an Affiliate of NYSE Euronext, it shall return all
such Shares it holds at that time to NYSE Euronext. In the event such Affiliate
fails to return such Shares, such Shares shall be deemed to have been
Transferred in violation of this Agreement.

 

43



--------------------------------------------------------------------------------

  11.1.6 In the event that NYSE Euronext or any of its Transferees (the “Selling
Shareholder”) intends to Transfer all or any part of its Shares pursuant to
Clause 11.1.4 to a person that is not a controlled European or American
Affiliate of NYSE Euronext, such Selling Shareholder shall serve written notice
to QIA stating the Shares to be transferred (“Sale Shares”), the identity of the
acquiring person, the offered price and any other terms and conditions
(including anticipated timing and closing arrangements) of the Transfer (the
“First Refusal Notice”).

 

  11.1.7 QIA or one or more of its designees (“Non-Selling Shareholder”) shall
have the right, within a period of thirty (30) calendar days (the “Offer
Period”) after receipt of the First Refusal Notice, to indicate in writing its
willingness to purchase the Sale Shares (the “Purchase Notice”) on the same
terms and conditions as those specified in the First Refusal Notice (“Right of
First Refusal”). If the Non-Selling Shareholder indicates its willingness to
purchase the Sale Shares within the Offer Period, the Selling Shareholder shall
be obliged to sell to the Non-Selling Shareholder and the Non-Selling
Shareholder shall be obliged to purchase from the Selling Shareholder the Sale
Shares on the same terms and conditions as indicated in the First Refusal Notice
within a period of sixty (60) Business Days following the receipt of the
Purchase Notice.

 

  11.1.8 If the Non-Selling Shareholder does not exercise its Right of First
Refusal the Selling Shareholder shall have the right, subject to the consent of
QIA (such consent not to be unreasonably withheld), to sell its Sale Shares to
the Bona Fide Third Party named in the First Refusal Notice at a price which
shall not be lower than the price stated in the First Refusal Notice and under
the same terms and conditions stated therein within an overall period of eighty
(80) calendar days from the end of the Offer Period. For the avoidance of doubt,
any such Transfer shall be subject to Clause 11.1 but the restriction to sell
only to a Bona Fide Third Party shall not be applicable in the case of a sale
via a cash equity market following to the IPO.

 

 

11.1.9

Following the tenth (10th) anniversary of Closing subject to Clause 11.1.4, in
the event that the QIA or any of its Affiliates (collectively, for purposes of
this clause 11.1.9, the “QIA Selling Shareholder”) elects to sell to any person
who is not an Affiliate of QIA, other than in connection with a Special Investor
Transaction or in a sale to the general public in connection with or following
an IPO, all or any portion of the Shares held by the QIA Selling Shareholder, (a
“Tag-Along Sale”) the QIA Selling Shareholder shall give notice in writing to
such effect to NYSE Euronext. Such notice (the “Tag-Along Sale Notice”) shall be
given not more than sixty (60) nor less than thirty (30) days prior to the

 

44



--------------------------------------------------------------------------------

     proposed sale date and set forth: (x) the name of the purchaser and the
portion of the Shares held by the QIA Selling Shareholder proposed to be sold,
(y) the proposed amount and form of consideration and other material terms and
conditions of the proposed sale and (z) the proposed sale date (the “Transferee
Terms”).

 

 

11.1.10

Following the tenth (10th) anniversary of Closing subject to Clause 11.1.4,
(i) NYSE Euronext and any of its Affiliates to whom Shares have been Transferred
in accordance with this Agreement (collectively, for purposes of this clause
13.6, the “Tag-Along Shareholder”) shall have the right (a “Tag-Along Right”),
exercisable by the Tag-Along Shareholder by delivery of a written notice to the
QIA (the “Tag-Along Exercise Notice”) within thirty (30) days from the date of
receipt of the Tag-Along Sale Notice, to participate in the Tag-Along Sale on
substantially the same terms and conditions applicable to such Tag-Along Sale as
are set forth in the Transferee Terms (it being understood and agreed that in
the event no Tag-Along Exercise Notice is delivered within such thirty (30) day
period, the Tag-Along Shareholder shall not have any Tag-Along Rights with
respect to such Tag-Along Sale described in such Tag-Along Sale Notice).
(ii) The Tag-Along Exercise Notice shall state the portion of the shares held by
the Tag-Along Shareholder that the Tag-Along Shareholder wishes to include in
such Tag-Along Sale to the third party purchaser. Upon the giving of a Tag-Along
Exercise Notice, the Tag-Along Shareholder shall be entitled and obligated to
participate in the Tag-Along Sale with respect to the portion of the Tag-Along
Shareholder’s Shares set forth in the Tag-Along Exercise Notice (as adjusted as
provided in clause 11.1.11 below) on the Transferee Terms; provided, that the
QIA Selling Shareholder shall not consummate the sale of any Shares offered by
it if the third party purchaser does not acquire all the Shares (as adjusted as
provided in clause 11.1.11 below) that the Tag-Along Shareholder is entitled and
elects to sell in the Tag-Along Sale pursuant hereto. (iii) After expiration of
the thirty (30) day period referred to above, if the provisions of this clause
11.1.10 have been complied with in all respects, the QIA Selling Shareholder
and/or the Tag-Along Shareholder, as applicable, shall sell their respective
shares to the third party transferee on the Transferee Terms on the date
proposed in the Tag-Along Sale Notice (or such other date within sixty (60) days
of such proposed date as may be agreed among the participants in such Tag-Along
Sale).

 

  11.1.11 (i) In the event of a valid and timely exercise of a Tag-Along Right
in accordance with clause 11.1.10, the Tag-Along Sale shall include the portion
of each of the QIA Selling Shareholder’s or the Tag-Along Shareholder’s
respective Shares that the Selling Shareholder or the Tag-Along Shareholder
desires to Transfer as specified in the Tag-Along Exercise Notice; provided,
that the portion of the Tag-Along Shareholder’s Shares to be included in the

 

45



--------------------------------------------------------------------------------

     Transfer relative to the entire number of Shares it owns and controls shall
not exceed the portion of the Selling Shareholder’s Shares to be included in the
Transfer relative to the entire number of Shares it owns and controls and the
total number of Shares comprising such portions together do not exceed the
maximum total number of Shares (the “Maximum Tag-Along Portion”) the third party
purchaser is acquiring in the Tag-Along Sale (as specified in the Transferee
Terms). (ii) If the total number of Shares comprising such portions exceeds the
Maximum Tag-Along Portion, the Tag-Along Sale shall include only the Maximum
Tag-Along Portion, and the amount of Shares of each of the QIA Selling
Shareholder and the Tag-Along Shareholder to be included in the Tag-Along Sale
shall be reduced pro rata, based on the relative respective numbers of Shares
that the QIA Selling Shareholder and the Tag-Along Shareholder proposed to
include in the Tag-Along Sale relative to the total number of Shares held
respectively by such QIA Selling Shareholder and Tag-Along Shareholder. For the
avoidance of doubt, Affiliates shall be aggregated for purposes of this Tag
Along Sale.

 

  11.1.12 Notwithstanding the foregoing, in lieu of including the Tag-Along
Shareholder’s shares in a Tag-Along Sale, at the QIA Selling Shareholder’s
option and in its sole discretion, the QIA Selling Shareholder shall have the
right to purchase from the Tag-Along Shareholder up to the number of Shares that
such Tag-along Shareholder would otherwise have been entitled to include in such
Tag-Along Sale pursuant to clause 11.1.11 (after taking into account the Maximum
Tag-Along Portion and any resulting reduction to the number of Shares specified
in the Tag-Along Election Notice), on the Transferee Terms substantially
concurrently with the consummation of the Tag-Along Sale (it being understood
and agreed, for the avoidance of doubt, that in the event of the exercise by the
QIA Selling Shareholder of such right to purchase such Shares, the Tag-Along
Shareholder shall not have any Tag-Along Right with respect to such Shares in
the Tag-Along Sale and such Tag-Along Sale may be consummated using a number of
Shares held by the QIA Selling Shareholder increased by, and in lieu of, the
number of Shares of the Tag-Along Shareholder so purchased by the QIA Selling
Shareholder).

 

  11.1.13 The rights of the NYSE Euronext and its Affiliates pursuant to clauses
11.1.9 through 11.1.13 (without limitation) shall not be Transferable to or
exercisable by any person other than an Affiliate of NYSE Euronext to whom
Shares have been Transferred pursuant to clause 11.1.5.

 

  11.1.14 For the avoidance of doubt, notwithstanding the foregoing, the
Tag-Along Right set forth in clauses 11.1.9 through 11.1.13 may not be exercised
by the Tag-Along Shareholder with respect to: (i) any Transfer to an Affiliate
of QIA, (ii) any Transfer pursuant to or following an IPO or (iii) any Transfer
in connection with the consummation of a Specified Investor Transaction.

 

46



--------------------------------------------------------------------------------

  11.2 Mandatory Transfers of Shares via Drag Along Rights

 

  11.2.1 In the event that QIA or an Affiliate (for purposes of this clause
13.5, collectively, the “Drag Along Seller”) elects to Transfer to a third party
all or any portion of the shares held by the Drag Along Seller, the Drag Along
Seller may, at its option, by delivery of a Drag Along Sale Notice as provided
in Clause 11.2.2 below, require each other Shareholder to Transfer to such third
party a portion of such other Shareholder’s shares of the Company relative to
the entire number of shares of the Company it owns and controls equal to the
portion of shares of the Company being Transferred by the Drag Along Seller
relative to the entire number of shares of the Company the Drag Along Seller
owns and controls, on substantially the same terms and conditions, including
with respect to price per share and other payment terms, as the Transfer by the
Drag Along Seller (a “Drag Along Sale”).

 

  11.2.2 The Drag Along Seller may exercise its right to cause a Drag Along Sale
by giving the other Shareholders written notice of such Drag Along Sale (a “Drag
Along Notice”) not more than eighty (80) nor less than forty (40) calendar days
prior to the proposed sale date.

 

  11.2.3 The Drag Along Notice shall set forth: (i) the name of the third party
transferee in the Drag Along Sale, (ii) the proposed amount and form of
consideration and other material terms of the Drag Along Sale, (iii) the amount
of shares required to be included in such Drag Along Sale (iv) the proposed date
of consummation of the Drag Along Sale and (v) the proposed structure of the
Drag Along Sale, including by way of sale, amalgamation, arrangement, merger,
consolidation or other transaction.

 

  11.2.4 In order for the aforementioned Drag Along Right to be exercisable by
QIA and binding on NYSE Euronext the pro rata price to be paid for the Shares of
NYSE Euronext must, during the five (5) years following the Effective Date, be
no less than the higher of (i) one time the Equity Investment and (ii) the
listed price at which Shares are offered for sale to the public pursuant to
Clause 10.

 

  11.2.5 In connection with any Drag Along Sale specified in any Drag Along
Notice received by such other Shareholders, such Shareholders and the Company
shall take such actions as may be reasonably required by the Drag-Along Seller
and shall otherwise cooperate in good faith with the Drag Along Seller in
connection with, and in order to consummate, such Drag Along Sale (including by
such Shareholders voting in their capacities as shareholders of the Company, and
by causing any of their Shareholder Nominees to vote, in favour of such Drag
Along Sale). Without limiting the foregoing, at and prior to the closing of a
Drag Along Sale, the Shareholders and the Company shall upon request deliver to
the buyer in such Drag Along Sale all documents and instruments containing, in
all material respects, the same terms and conditions (including

 

47



--------------------------------------------------------------------------------

     with respect to representations, warranties and indemnification) as to
which the Drag Along Seller agrees to be subject in such Drag Along Sale.

 

12 BUY-OUT AND CALL OPTION RIGHTS

 

  12.1 Buy-out right of NYSE Euronext

 

     QIA grants to NYSE Euronext or its designated Affiliate a right to require
QIA to purchase all, but not less than all, of the Shares held by NYSE Euronext
and its Affiliates at the time of the Buy-Out Right Completion Date (the
“Buy-Out Shares”) on the terms set forth in this Clause 12.1 (the “Buy-Out
Right”).

 

  12.1.1 The Buy-Out Right may only be exercised by NYSE Euronext if:

 

  (i) QIA commits a material breach of this Agreement, which is not remedied
within thirty (30) days of the receipt of a written notice from NYSE Euronext
identifying the breach and requiring its remedy;

 

  (ii) the Services Agreement is terminated due to a material breach of the
Company that is directly and proximately caused by QIA or the QIA Nominees then
on the Board;

 

  (iii) a Material Adverse Change of Qatar Law has occurred and no remedy can
mitigate the effect of it so that NYSE Euronext is entitled to exercise the
Buy-Out Right according to the Special Arrangement to be entered into by the
Parties;

 

  (iv) QIA, or any of its Affiliates holding Shares in the Company, is subject
to an Insolvency Transfer Event; or

 

  (v) NYSE Euronext is entitled to do so following delivery of a Minority
Protection Buy-Out Right Notice in accordance with Clause 16.2;

 

  (vi) the Shares held by NYSE Euronext (or any of its Affiliates) in the
Company falls below ten percent (10%) resulting in the Minority Protection
Rights of NYSE Euronext ceasing to be applicable; or

 

  (vii) the State of Qatar has exercised its rights with regards to the Special
Share pursuant to Clause 8.12

 

  12.1.2 The Buy-Out Right shall be exercised only by NYSE Euronext giving QIA a
written notice (the “Buy-Out Right Exercise Notice”) delivered within three
(3) months of the occurrence of the event giving rise to the Buy-Out Right,
which shall include:

 

  (i) the date on which the notice is given;

 

48



--------------------------------------------------------------------------------

  (ii) a statement to the effect that NYSE Euronext is exercising the Buy-Out
Right, including a reference to the Clause on the basis of which the Buy-Out
Right is being exercised; and

 

  (iii) a date, which is no less than forty-five (45) Calendar Days after the
date of the Buy-Out Right Exercise Notice, on which the consummation of the
Buy-Out Right (the “Buy-Out Right Completion Date”) is to take place.

 

  12.1.3 The Buy-Out Right may only be exercised in respect of all of the
Buy-Out Shares then held by NYSE Euronext and/or its Affiliates.

 

  12.1.4 All dividends and other distributions in respect of the Buy-Out Shares
resolved or declared to be paid or made by the Company at the date of the
exercise of the Buy-Out Right shall belong to, and be payable to, QIA.

 

  12.1.5 The consideration payable on exercise of the Buy-Out Right shall be
satisfied in cash at the Buy-Out Right Completion Date, and shall be calculated
(i) in accordance with one hundred and twenty-five percent (125%) of the Fair
Market Value of the Shares in the event the Buy-Out Right is exercised pursuant
to Clauses 12.1.1 (i) or (ii) and (ii) in accordance with one hundred percent
(100%) of the Fair Market Value of the Shares in the event the Buy-Out Right is
exercised pursuant to Clauses 12.1.1 (iii), (iv), (v), (vi) or (vii).

 

  12.1.6 The Fair Market Value shall be determined in accordance with Clause
12.3 below.

 

  12.1.7 The QIA shall take such actions as may be reasonably required by NYSE
Euronext and shall otherwise cooperate in good faith with NYSE Euronext in
connection with, and in order to consummate, the exercise of the Buy-Out Right.

 

  12.1.8 The exercise of the Buy-Out Right hereunder shall not limit, and shall
be in addition to, any and all other remedies at law or in equity that may be
available to NYSE Euronext in the event of a breach of this Agreement or the
Services Agreement.

 

  12.2 Call Option Right of QIA

 

     NYSE Euronext grants to QIA or its designated Affiliate a right to purchase
all of the Shares held by NYSE Euronext and its Affiliate at the time of the
Call Right Completion Date (“Call Shares”) on the terms set out in this Clause
12.2 (the “Call Right”).

 

  12.2.1 The Call Right may only be exercised by QIA if:

 

  (i) NYSE Euronext commits a material breach of this Agreement, or the NYSE
Agreements, which is not remedied within 30 days of the receipt of a written
notice from QIA identifying the breach and requiring its remedy;

 

49



--------------------------------------------------------------------------------

  (ii) a Material Adverse Change of non-Qatari Law has occurred and no remedy
can mitigate the effect of it so that QIA is entitled to exercise the Call Right
according to the Special Arrangement to be entered into by the Parties;

 

  (iii) NYSE Euronext, or any of its Affiliates holding Shares, is subject to an
Insolvency Transfer Event;

 

  (iv) a person, one or more persons that would be treated as a group for
purposes of Section 13(d) of the United States Securities and Exchange Act of
1934 (as amended) (or any similar concept under applicable non-U.S. law), or
other group of persons acting in concert or with common purpose, directly or
indirectly (including through direct or indirect equity ownership, contract or
otherwise) acquires (i) thirty percent (30%) or more of the outstanding voting
equity of NYSE Euronext, (ii) all or substantially all of the assets of NYSE
Euronext, or (iii) the power to elect or direct the election of a majority of
the members of the board of directors (or similar governing body) of NYSE
Euronext;

 

  (v) In connection with any single or related series of Transfers, the holders
of one hundred percent (100%) of the outstanding voting equity of NYSE Euronext
immediately prior to the consummation of such single or related series of
Transfers hold less than seventy percent (70%) of the outstanding voting equity
of the NYSE Euronext immediately following the consummation of such single or
related series of Transfers.

 

  (vi) NYSE Euronext either holds a Percentage Interest of less than 20%, or
NYSE Euronext, together with any of its Affiliates who are permitted Transferees
hereunder, otherwise holds an amount of Shares representing less than 10% of the
outstanding share capital of the Company; or

 

  (vii) A non-Qatari regulator exerts its supervisory authority over NYSE
Euronext or any of its Subsidiaries in a materially different manner than it had
exerted its supervisory authority over NYSE Euronext or any of its Subsidiaries
in the past and such change has a material adverse effect on the Company or any
of its Subsidiaries or any members of or issuers listed on the Cash Equities
Market or on the Derivatives Market.

 

50



--------------------------------------------------------------------------------

  (viii) A non-Qatari self-regulatory organization exerts its supervisory
authority over NYSE Euronext or any of its Subsidiaries in a materially
different manner than it had done in the past or alters its rules or regulations
and, in either case, such change has a material adverse effect on the Company or
any of its Subsidiaries or any members of or issuers listed on the Cash Equities
Market or on the Derivatives Market.

 

  12.2.2 The Call Right shall be exercised only by QIA giving NYSE Euronext a
written notice (“Call Right Exercise Notice”) delivered within three (3) months
of the occurrence of the event giving rise to the Call Right, which shall
include:

 

  (i) the date on which the notice is given;

 

  (ii) a statement to the effect that QIA is exercising the Call Right,
including a reference to the specific clause in Clause 12.2.1 pursuant to which
the Call Right is being exercised; and

 

  (iii) a date, which is no less than forty-five (45) Calendar Days after the
date of the notice, on which the consummation of the Call Right (the “Call Right
Completion Date”) is to take place.

 

  12.2.3 The Call Right may only be exercised in respect of all of the Call
Shares.

 

  12.2.4 All dividends and other distributions in respect of the Call Shares
resolved or declared to be paid or made by the Company at the date of the
exercise of the Call Right shall belong to, and be payable to, QIA.

 

  12.2.5 The consideration payable on exercise of the Call Right shall be
satisfied in cash at the Call Right Completion Date, and shall be calculated in
accordance with (i) seventy five percent (75%) of the Fair Market Value of the
Call Shares in the event the Call Right is exercised pursuant to Clauses
12.2.1(i) and 12.2.1(iii), and (ii) one hundred percent (100%) of the Fair
Market Value of the shares in the event the Call Right is exercised pursuant to
Clauses 12.2.1 (ii), (iv), (v), (vi), (vii) or (viii). The Fair Market Value
shall be determined in accordance with Clause 12.3.

 

  12.2.6 NYSE Euronext shall (and shall cause each Affiliate holding Call
Shares) take such actions as may be reasonably required by QIA and shall
otherwise cooperate in good faith with QIA in connection with, and in order to
consummate, the exercise of the Call Right.

 

  12.2.7 The exercise of the Call Right hereunder shall not limit, and shall be
in addition to, any and all other remedies at law or in equity that may be
available to the QIA in the event of a breach of this Agreement or the Services
Agreement.

 

51



--------------------------------------------------------------------------------

  12.3 Fair Market Value

 

  12.3.1 For purposes of this Agreement, Fair Market Value shall be determined
in accordance with the procedures set forth in this Clause 12.3, in each case,
(i) taking into consideration both the historical and prospective performance of
the business of the Company, (ii) assuming the existence of both a willing buyer
and a willing seller, (iii) utilizing traditionally accepted valuation
techniques, (iv) excluding any premium for control or lack thereof, and
(v) where applicable, taking into consideration the impact of any breach or
other event giving rise to the need for the valuation.

 

  12.3.2 Unless NYSE Euronext and QIA shall otherwise mutually agree in writing,
within ten (10) Business Days of the receipt and delivery of a Buy-Out Right
Exercise Notice or Call Right Exercise Notice, each such Party shall retain an
Expert and instruct such Expert to determine the fair market value of the
subject shares of the Company in accordance with the principles set forth in
Clause 12.3.1 within twenty (20) Business Days of such Expert’s retention.

 

  12.3.3 If the respective fair market values determined by such Parties’ two
Experts within such twenty (20) Business Day period are the same, then that fair
market value shall be the final Fair Market Value.

 

  12.3.4 If the respective fair market values determined by such Parties’ two
Experts within such twenty (20) Business Day period are not the same, and the
amount of the lesser of such fair market values is equal to or greater than
ninety (90%) of the amount of the greater of such fair market values, then the
final Fair Market Value shall be the average of such two fair market values.

 

  12.3.5 If the respective fair market values determined by such Parties’ two
Experts within such twenty (20) Business Day period are not the same, and the
amount of the lesser of such fair market values is less than ninety (90%) of the
amount of the greater of such fair market values, then such Parties shall cause
their Experts to mutually appoint and retain on behalf of such Parties a third
Expert within ten (10) Business Days following the initial two Experts’
respective determinations of fair market value, which third Expert shall be
instructed to make its own determination of the applicable fair market value
within twenty (20) Business Days of its retention in accordance with the
principles set forth in Clause 12.3.1; provided that such determination may not
be greater than the higher fair market value determined by the initially
retained Experts nor less than the lower fair market value determined by the
initially retained Experts.

 

  12.3.6 In the event a third Expert is retained, the range between the
respective determinations of fair market value by the two Experts initially
retained by the QIA and the Exchange shall be divided into thirds, and

 

52



--------------------------------------------------------------------------------

  (i) if the third Expert’s determination of fair market value falls within the
middle third of such range, such third Expert’s determination of fair market
value shall be the final Fair Market Value; and

 

  (ii) if the third Expert’s determination of fair market value does not fall
within the middle third of such range, the average of such third Expert’s
determination of fair market value and whichever initially appointed Expert’s
determination of fair market value is closer to such third Expert’s
determination of fair market value shall be the final Fair Market Value.

 

  12.3.7 All matters under this Clause 12.3 shall be conducted, and the Experts’
decisions shall be written, in the English language.

 

  12.3.8 The Parties shall provide (or procure that others provide) the Experts
with such assistance and documents as the Experts reasonably require for the
purpose of reaching a decision.

 

  12.3.9 Each Party shall, with reasonable promptness, supply each other and the
Experts with all information and give each other access to all documentation and
personnel as may reasonably be required in connection with a determination of
fair market value under this Clause 12.3.

 

  12.3.10 Each Party shall bear its own costs, fees and expenses in connection
with this Clause 12.3; provided, that each Party shall be responsible for the
fees and expenses of the initial Expert appointed by such Party, and the fees
and expenses of any third Expert shall be borne by the Parties equally.

 

13 SUSPENSION OF REPORTING RIGHTS

 

  13.1 Suspension of Reporting Rights

 

     Without limiting any other remedies available to a Party hereunder or at
law, in the event that a Party is in breach of its non-compete obligations or
covenants under Clause 7.5 (Non-Compete) or in material breach of its
confidentiality obligations under Clause 14.2 (Confidential Information) the
Parties shall take, or cause to be taken, all action to do, or cause to be done,
and to assist and co-operate in doing, all things necessary, proper or advisable
(including, without limitation, voting and/or instructing the members of the
Board appointed by the Shareholder in question) to ensure that such defaulting
Party ceases to enjoy any information rights under Clause 7.4 (Accounting,
Reporting) and Clause 8.5.8 for as long as such breach is persisting.

 

53



--------------------------------------------------------------------------------

14 CONFIDENTIALITY

 

  14.1 Public Announcements

 

  14.1.1 No Party shall be entitled to make any public announcement or issue any
circular relating to this Agreement without the prior written approval of the
other Shareholder (acting in its sole discretion), other than (i) any
announcement or circular required by law or any regulatory body or the rules of
any recognised stock exchange, or (ii) after the Effective Date, any standard
press release publicising the Proposed Acquisition or any subsequent transfer of
Shares.

 

  14.1.2 No Party shall make any public announcement or issue any circular
relating to the Proposed Acquisition or this Agreement which is in violation of
any applicable law or regulation.

 

  14.2 Confidential Information

 

  14.2.1 The Parties shall use all respective reasonable efforts to keep
confidential and to ensure that their respective officers, employees, agents,
board members, and professional and other advisers keep confidential any
information:

 

  (i) relating to the customers, suppliers, business, products, services, assets
or affairs of the Company; or

 

  (ii) relating to the customers, suppliers, business, products, services,
assets or affairs of the other Shareholder or any of their respective
Affiliates;

 

     (points (i) and (ii), collectively, “Confidential Information”).

 

  14.2.2 Clause 14.2.1 does not apply to:

 

  (i) information which is or becomes publicly available (otherwise than as a
direct or indirect result of a breach of this Clause 14 (Confidentiality) or any
other obligation of confidence;

 

  (ii) information which a Party can establish to the reasonable satisfaction of
the other Party was received from a source not connected with another Party or
any of its Affiliates and that the source is not under any obligation of
confidence with respect to the information;

 

  (iii) information which a Party can establish to the reasonable satisfaction
of the other Party was known to the first Party before the date of this
Agreement and that it was not under any obligation of confidence with respect to
the information and that such information was not acquired from any person who
was under any such obligation of confidence;

 

54



--------------------------------------------------------------------------------

  (iv) the disclosure by a Party of Confidential Information to its directors or
employees or general partners or to those of its Affiliates who need to know
that Confidential Information in its reasonable opinion provided that the person
to which the Confidential Information is disclosed agrees to be bound by the
provisions of this Clause 14 (Confidentiality);

 

  (v) the disclosure by each Shareholder to its direct and indirect shareholders
and/or investors of Confidential Information provided to such Shareholder by the
Company pursuant to Clause 7.4.4, provided that the person to which the
Confidential Information is disclosed agrees to be bound by the provisions of
this Clause 14 (Confidentiality;

 

  (vi) the disclosure of information to the extent required to be disclosed by
law or any court of competent jurisdiction, any governmental official or
regulatory authority or any binding judgment, order or requirement of any other
competent authority;

 

  (vii) the disclosure of information to any tax authority to the extent
reasonably required for the purposes of the tax affairs of the Party concerned
or any member of its group;

 

  (viii) the disclosure to a Party’s or its Affiliates’ professional advisers of
information reasonably required to be disclosed provided that the person to
which the Confidential Information is disclosed agrees to be bound by the
provisions of this Clause 14 (Confidentiality); and

 

  (ix) any announcement, or circular made, or information provided in accordance
with the terms of Clause 14 (Confidentiality).

 

  14.2.3 Each Party shall inform any officer, employee or agent or any
professional or other adviser advising it in relation to matters relating to
this Agreement, or to whom it provides Confidential Information, that such
information is confidential and shall instruct them:

 

  (i) to keep it confidential; and

 

  (ii) not to disclose it to any third party (other than those persons to whom
it has already been or may be disclosed in accordance with the terms of this
Clause 14 (Confidentiality)).

 

  14.2.4 Should either Shareholder wish to dispose of its Shares in accordance
with this Agreement, it may furnish relevant information to a prospective
purchaser upon execution and receipt of a confidentiality agreement on
substantially the same terms as this Clause 14 (Confidentiality).

 

55



--------------------------------------------------------------------------------

  14.2.5 Upon termination of this Agreement, all Parties may demand from the
others the return of any documents or other tangible or physical materials
containing Confidential Information by notice in writing whereupon the other
Parties shall (and shall use all reasonable endeavours to ensure that its
Subsidiaries, and their officers and employees and those of its Subsidiaries and
the Company shall): (i) return such documents and other tangible or physical
materials and (ii) destroy any copies of such documents and other tangible or
physical materials and any other document or other record or reproducing,
containing or made from or with reference to the Confidential Information;
except, however, in each case, for any submission to or filings with
governmental, tax or regulatory authorities. Such return or destruction shall
take place as soon as practicable after the receipt of any such notice;
provided, that each Party may keep a copy of such documents and other physical
materials, subject in all cases to the confidentiality provisions of this Clause
14, as required in accordance with their respective internal documentation
policies and procedures.

 

  14.2.6 The obligations of each of the Parties in this Clause 14 shall continue
without limit in time and notwithstanding termination of this Agreement for any
cause.

 

15 MISCELLANEOUS

 

  15.1 Notices

 

     Except as otherwise stated herein, all notices, waivers, consents,
approvals, authorisation or other communications contemplated hereunder to any
Party hereto shall be in English, in writing and deemed to be duly given or made
when received (in the case of personal delivery), two (2) Business Days after
proper dispatch (in the case of a letter) via overnight courier service with an
internationally reputable overnight courier services provider, and when received
(in the case of facsimile transmission) by the recipient at the address set out
in attached Exhibit B, or at such address as such Party may hereafter specify
for such purposes to the other Parties by notice in writing. A written notice
includes a notice by facsimile transmission or by e-mail. Any notice (except one
sent by facsimile transmission) shall require a courtesy copy to be sent via
facsimile transmission. Any notice given by facsimile transmission shall be
considered legally written evidence if proof of transmission in the form of an
electronically generated confirmation statement is retained by the sender and
delivered to the recipient upon request and the receipt of such notice has been
confirmed by the recipient. A notice or other communication received on a
non-Business Day, or at other than normal business hours, at the place of
receipt shall be deemed to be served on the following Business Day in such
place.

 

56



--------------------------------------------------------------------------------

  15.2 Further Assurances

 

     Each Party undertakes to execute or perform promptly and in good faith all
such deeds, documents, assurances, acts and things as may be reasonably required
to perfect the transactions referred to herein, and to give effect to the intent
and terms of this Agreement.

 

  15.3 Amendment

 

     This Agreement may be modified, amended or changed in any respect only if
in writing and duly signed by the Parties against whom such modification,
amendment or change is sought, and in the event of any doubt against whom such
modification, amendment or change is sought, by all Parties. For the avoidance
of doubt, the Parties acknowledge and agree that any amendment to the Agreement
may require the approval of the board of directors of NYSE Euronext before it
can be deemed approved by NYSE Euronext.

 

57



--------------------------------------------------------------------------------

  15.4 No Waiver

 

     A Party can waive any of the obligations owed to it (and its rights as a
result of a breach of any obligations owed to it) under this Agreement only if
such waiver is in writing and properly signed by that Party. The waiver by any
Party of the obligations owed to it (and its rights as a result of a breach of
any obligations owed to it including any indemnification pursuant to this
Agreement) under this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement or of any further breach of the provision
so waived. No extension of time for the performance of any obligation or act
hereunder shall be deemed to be an extension of time for the performance of any
other obligation or act. The rights provided in this Agreement are cumulative
and not exclusive of any other right or remedies provided by applicable law.

 

  15.5 Entire Agreement

 

     This Agreement constitutes the entire agreement between the Parties in
respect of the matters contained in this Agreement, and all prior agreements or
arrangements between them in respect of such matters are superseded hereby. Any
oral or written representation, warranty, course of dealing or trade usage prior
to the date of this Agreement not set forth in this Agreement will not be
binding on the Parties. This Clause 15.5 (Entire Agreement) is without prejudice
to the terms, conditions and representations and warranties set out in the
Subscription Term Sheet or Subscription Agreement, the Services Term Sheet, the
Services Agreement, the IT Term Sheet and the Technology Agreement.

 

  15.6 Severability

 

     If at any time any term or provision in this Agreement shall be held to be
illegal, invalid or unenforceable, in whole or in part, under any rule of law or
enactment, such term or provision or part shall to that extent be deemed not to
form part of this Agreement, but the enforceability of the remainder of this
Agreement shall not be affected. The Parties shall in good faith endeavour to
agree on an alternative term or provision, which to the extent permissible by
applicable law has the same or equivalent effect.

 

  15.7 Counterparts

 

     This Agreement may be entered into in any number of counterparts and by the
Parties in separate counterparts, each of which when so executed and delivered
shall be an original, but all the counterparts shall together constitute one and
the same instrument. This Agreement shall be signed in the English language in
two (2) or more counterparts, one (1) or more of which shall be retained by each
of the Parties.

 

  15.8 Term and Termination

 

  15.8.1 Subject to the other provisions of this Agreement, this Agreement shall
continue to be in full force and effect without limit in point of time until the
earlier of:

 

58



--------------------------------------------------------------------------------

  (i) the Parties agreeing in writing to terminate this Agreement;

 

  (ii) the closing of a sale of one hundred percent (100%) of the Shares; or

 

  (iii) an effective resolution being passed or a binding order being made by a
court or other competent body or person for the winding-up of the Company and
the distribution of its assets among the Company’s creditors, shareholders or
other contributors (or any equivalent or analogous event occurs in relation to
the Company under any applicable legal or regulatory regime to which the Company
is subject).

 

  15.8.2 This Agreement shall further cease to have effect as regards the rights
of any Shareholder (including, for the avoidance of doubt, any rights that are
particular to or specifically refer to by name a Shareholder) who, in accordance
with the terms and conditions of this Agreement, ceases to hold any Shares, save
for any of any provisions of this Agreement which this Clause 15.8 states shall
continue in force after termination.

 

  15.8.3 For the avoidance of doubt, any ordinary termination of this Agreement
by any Party shall be expressly excluded. Extraordinary termination by any Party
with respect to any other Party or Parties of this Agreement shall only be
possible in accordance with Clause 15.8.4.

 

  15.8.4 Unless otherwise mutually agreed by the Parties in writing, termination
of this Agreement shall not relieve any Party from any liability for any breach
if this Agreement prior to such termination.

 

  15.8.5 Upon the termination of this Agreement after the Signing Date but
before the Effective Date, all terms and provisions of this Agreement shall
cease to have legal effect except Clause 1 (Definitions and Interpretations),
Clause 14 (Confidentiality), Clause 15.1 (Notices), Clause 15.13 (Costs and
Expenses), and Clause 16 (Governing Law and Dispute Resolution) which shall
remain in full force and effect.

 

  15.8.6 Upon the termination of this Agreement after the Effective Date, all
terms and provisions of this Agreement shall cease to have legal effect except
Clause 1 (Definitions and Interpretations), Clause 14 (Confidentiality), Clause
15.1 (Notices), Clause 15.8 (Term and Termination), Clause 15.13 (Costs and
Expenses), and Clause 16 (Governing Law and Dispute Resolution) which shall
remain in full force and effect.

 

  15.9 Adaptation

 

     Each of the Parties agrees that the terms of this Agreement are reasonable,
but if an arbitration tribunal or court of competent jurisdiction finds any of
them to be

 

59



--------------------------------------------------------------------------------

     unenforceable the Parties agree to accept any modification as to the area,
extent or duration of the term concerned which the arbitral tribunal or court
sees fit to impose or, if it does not see fit, which is necessary to render the
term enforceable.

 

  15.10 Precedence of this Agreement

 

     Subject to mandatory provisions of applicable Qatari law, it is agreed
between the Parties that, in the event that the provisions of the Charter of the
Company, and any other documents comprising the Charter of the Company or the
Subscription Agreement should be in conflict with this Agreement, the provisions
of this Agreement shall prevail as among the Parties to the fullest extent
permitted by applicable law.

 

  15.11 Time of the Essence

 

     The Parties acknowledge and confirm that time is of the essence with
respect to all of the performance obligations set out herein.

 

  15.12 No Partnership

 

     Nothing in this Agreement shall be deemed to constitute a partnership
between any of the Parties nor to constitute any Party to be the agent of any
other Party for any purpose.

 

  15.13 Costs and Expenses

 

  15.13.1 The Shareholders shall promptly and in good faith take, or cause to be
taken, all action to do, or cause to be done, and to assist and co-operate with
all of the other Parties in doing, all things necessary, proper or advisable
(including without limitation voting and/or instructing the member(s) of the
Board appointed by the Shareholder in question) to ensure that following Closing
the costs, fees and expenses that are properly attributable to the Company, and
not to either of NYSE Euronext or QIA, in their respective individual
capacities, shall be borne by the Company.

 

  15.13.2 Other than the costs, fee and expenses contemplated by Clause 15.13.1,
the Shareholders shall bear their own legal, tax, advisory or other costs, fees
and expenses arising from or relating to the negotiation, preparation and
execution of this Agreement.

 

  15.13.3 The costs of all notary and registration fees arising from the
execution of this Agreement shall be borne by the Company.

 

  15.13.4 In the event of a dispute arising from or relating to the terms of
this Agreement or the breach hereof, the Party prevailing in such dispute shall
be entitled to recover from the non-prevailing Party all reasonable attorneys’
fees and expenses and arbitral and arbitral-related costs, incurred in
ascertaining such Party’s rights, and in enforcing, such Party’s rights under
this Agreement.

 

60



--------------------------------------------------------------------------------

16 GOVERNING LAW AND DISPUTE RESOLUTION

 

  16.1 Governing Law

 

     This Agreement and the documents to be entered into pursuant to it, save as
expressly referred to therein, shall be governed by and construed in accordance
with Qatari law without giving effect to any choice of law or conflict of law
provision or rule (of any jurisdiction) that could cause the application of the
laws of any jurisdiction other than Qatari law.

 

  16.2 Escalation

 

     Any dispute between the Parties relating to the Agreement, including any
deadlock or disagreement with respect to the taking of any action that is the
subject of a Shareholder Supermajority Issue or Board Supermajority Issue (a
“Supermajority Issue”) may, subject to Clause 8.7 and if the remedies contained
therein do not reasonably resolve the issues at stake, be submitted by any Party
in writing to a panel of four consisting of two (2) senior executives each of
both the Shareholders (the “Shareholders Committee”), who shall promptly meet
and confer in an effort to resolve such dispute. Each Party shall designate such
executives within five (5) Business Days after receipt of an appropriate notice
in writing from the other Party. Each Party’s designees to the Shareholders
Committee shall be identified by notice to the other Party and may be changed at
any time thereafter also by notice to the other. In the event the Shareholders
Committee cannot resolve such dispute within fifteen (15) calendar days, such
dispute shall be escalated to the respective CEO’s of QIA and NYSE Euronext (the
“Shareholder CEO’s”) for resolution. Both the Shareholders Committee and
Shareholders CEO’s shall have the right, but not the obligation, to choose to
commission a non-binding mediator, at the Company’s expense, to assist them in
reaching a decision. Any decisions of the Shareholders Committee or the
Shareholder CEO’s pursuant to this Clause 16.2 will be final and binding on the
Parties. In the event the Shareholder CEO’s are unable to resolve any dispute
within seven (7) calendar days after submission to them (the “Shareholder CEO
Resolution Period”), then either Party may then refer such dispute to
arbitration in accordance with Clause 16.3; provided that, to the extent such
dispute relates to a deadlock or disagreement with respect to the taking of any
action that is the subject of a Supermajority Issue, QIA shall have the right
(exercisable in its sole discretion), in lieu of arbitration, to elect by
written notice (the “Minority Protection Buy-Out Right Notice”) delivered to
NYSE Euronext within thirty (30) calendar days of the expiration of the
Shareholder CEO Resolution Period, to trigger the Buy-Out Right and, immediately
following and, from and after, delivery of such Minority Protection Buy-Out
Right Notice, to take such action over the objection of NYSE Euronext (and/or
the NYSE Nominees, as applicable).

 

61



--------------------------------------------------------------------------------

  16.3 Arbitration

 

  16.3.1 Failing a resolution through the process described under Clause 16.2
(with the exclusion of its last sentence), all disputes and claims arising in
connection with this Agreement, whether during or after the term hereof, shall
be submitted for a final determination to arbitration under the then-current
Rules of the London Court of International Arbitration (“LCIA”). Such
arbitration shall be held in London, England and shall be conducted in English
language. The arbitral tribunal shall consist of three arbitrators. One of the
arbitrators shall be appointed by the claimant in the arbitration, one
arbitrator shall be appointed by the respondent in the arbitration, and the
third arbitrator shall be appointed by the two arbitrators so appointed. Failing
appointment of the third arbitrator as provided above, the third arbitrator
shall be appointed by the International Court of Arbitration of the LCIA in
London, England. The Parties expressly agree that the arbitrators shall permit
each Party (i) to request, and shall compel each Party to produce for the other
Party reasonably in advance of any hearing, any relevant documents, evidence or
witnesses; and (ii) to call and question any witness, including any expert
witness, and to cross-examine any witness called by its opponent. The award of
the arbitrators shall be final and shall constitute the exclusive remedy of the
dispute between the Parties for all claims, counterclaim, issues or accounting
presented or plead to the arbitrators. Each award by the arbitrators shall:
(i) provide for payments in USD only; (ii) if such award includes payment form
one Party to another, include interest at the rate of one percent per month from
the date of breach or other violation of the Agreement until the date the award
is fully paid; (iii) not include any special, multiple, punitive or similar
damages. Judgment upon the final arbitral award may be entered or registered in
any court that has jurisdiction thereof. Any additional costs, fees or expenses
incurred by the prevailing Party in enforcing the arbitral award shall be
charged against the Party that resist its enforcement.

 

  16.3.2 As more than two (2) persons are party to this Agreement, it is
expressly stipulated that more than one claimant and/or more than one defendant
are permitted.

 

  16.4 Immunity

 

  16.4.1 To the extent that a Party may be entitled in any jurisdiction to claim
for itself or its property or assets any right of immunity, including immunity
from submission to jurisdiction, service of any documents, recognition of an
award or suit, judgment, enforcement, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process whatsoever or
wheresoever or to the extent that in any such jurisdiction there may be
attributed to itself or its assets or property such immunity (whether or not
claimed), such Party hereby irrevocably agrees to the extent necessary to give
effect to the provisions and enforcement of this Agreement and the NYSE
Agreements in respect of any proceedings or disputes or the enforcement of any
judgment against any of its property or assets not to claim and hereby
irrevocably waives such immunity to the fullest extent permitted by the laws of
such jurisdiction.

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been duly executed below as of the Signing
Date.

 

Signature:     /s/ Dr. Hussain Al-Abdulla Name:     Dr. Hussain Al-Abdulla,
Board Member-Executive Firm:     Qatar Investment Authority Signature:     /s/
Duncan L. Niederauer Name:     Duncan L. Niederauer,
Chief Executive Officer and Director Firm:     NYSE Euronext Signature:     /s/
Jean-François Théodore Name:     Jean-François Théodore,
Deputy Chief Executive Officer Firm:     NYSE Euronext